Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 1 of 93




                “Exhibit 9”
           Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 2 of 93


                                UNITED STATES DISTRICT COURT
 1
                               EASTERN DISTRICT OF CALIFORNIA
 2                                  SACRAMENTO DIVISION

 3
      N.L. an infant by his mother and natural             Case No. 2:17-cv-01512-JAM-DB
 4    guardian SANDRA LEMOS,
 5                                                         DECLARATION OF RANDALL A.
                           Plaintiff,                      SNYDER
 6
      v.
 7
      CREDIT ONE BANK, N.A., GC SERVICES
 8    LIMITED PARTNERSHIP, IENERGIZER
      HOLDINGS, LIMITED, AND FIRST
 9
      CONTACT, LLC A/K/A IQOR HOLDINGS,
10    INC.,

11                          Defendants.
12
13                           DECLARATION OF RANDALL A. SNYDER

14          I, Randall A. Snyder, hereby declare as follows:

15          1.     My name is Randall A. Snyder. I am an adult over the age of 18 and a resident of the
16   state of Nevada. I have personal knowledge of each of the matters stated herein, and if called to
17
     testify I could and would testify competently about them.
18
            2.     I am an independent telecommunications technology consultant and I reside at 8113
19
     Bay Pines Avenue, Las Vegas, Nevada, 89128. I have been retained by Marcus & Zelman, LLC in
20
21   the matter Lemos v. Credit One Bank, N.A., et al., No. 2:17-cv-01512-JAM-DB (E.D. Cal.) to

22   provide my opinions relating to dialing technology described within the Telephone Consumer

23   Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”) and utilized by Credit One Bank, N.A., et al.
24
     (“Credit One” or “Defendants”). I have been asked to determine whether Credit One and/or its
25
     agents utilized equipment which has the capacity to store or produce telephone numbers to be
26
     called, using a random or sequential number generator, and to dial such numbers. Furthermore, I
27
     have been asked to determine whether Credit One and/or its agents utilized equipment which has
28
     DECLARATION OF RANDALL A. SNYDER               1                              2:17-cv-01512-JAM-DB
         Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 3 of 93


     the capacity to dial numbers from a stored list or database of numbers, and whether the Credit One
 1
 2   and/or its agents utilized equipment which has the capacity to dial telephone numbers without

 3   human intervention.

 4                 RELEVANT TRAINING, EXPERIENCE AND CREDENTIALS
 5
           3.      I have over 34 years of experience in telecommunications network and system
 6
     architecture, engineering, design and technology. I have expertise in the fields of both wireline and
 7
     wireless telecommunications networking technology. I have a Bachelor of Arts degree with a major
 8
     in mathematics from Franklin and Marshall College. I have been retained as a testifying or
 9
10   consulting expert in over 250 cases regarding cellular telecommunications technology, including

11   over 215 cases by both plaintiffs and defendants regarding the TCPA and associated regulations.
12         4.      I was a software engineer, designing, developing, testing and deploying code for
13
     complex real-time database, data communications and telecommunications systems for the first
14
     eight years of my career. This work included designing and developing relational databases,
15
     database applications, data communications protocols, telecommunications protocols, signaling
16
17   protocols, call control and call processing systems and dynamic traffic engineering and overload

18   control systems for the cellular networks. Overall, these software systems were written in assembly

19   computer language (ASM), Pascal and C programming languages.
20         5.      I have taught many classes and seminars on both wireline and wireless
21
     telecommunication network technologies and have been a panelist and speaker at numerous
22
     conferences at the Institute of Electrical and Electronics Engineers (“IEEE”), the Personal
23
     Communication Society (“PCS”), and the Cellular Telecommunications and Internet Association
24
25   (“CTIA”). I spent seven years developing standards within the American National Standards

26   Institute’s (“ANSI’s”) subsidiary organization, the Telecommunications Industry Association

27   (“TIA”), providing technical contributions and authoring and editing telecommunications proposed
28
     DECLARATION OF RANDALL A. SNYDER                2                               2:17-cv-01512-JAM-DB
         Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 4 of 93


     standards documents. Most notably, I authored and oversaw the standardization of Interim Standard
 1
 2   93, providing interconnection technology between wireline and wireless telecommunications

 3   networks, which is now a fully accredited ANSI standard.

 4         6.      I am the co-author of the McGraw-Hill books “Mobile Telecommunications
 5
     Networking with IS-41,” and “Wireless Telecommunications Networking with ANSI-41, 2nd
 6
     edition” published in 1997 and 2001, respectively. I have been issued 39 U.S. and international
 7
     patents on telecommunications networking technology. I have been hired as a consultant by the
 8
     CTIA, as well as by many wireline and wireless telecommunications companies, including Bell
 9
10   Laboratories, McCaw Cellular, AirTouch, AirTouch International, AT&T Wireless, AT&T

11   Mobility, Lucent, Nokia, Ericsson, Motorola, Samsung, Siemens, Nextwave, MCI, Daewoo,
12   Globalstar, T-Mobile, Sprint, U.S. Cellular, Teleglobe Canada, Teledesic and other
13
     telecommunications technology vendors and service providers. I was also nominated in 2006 for a
14
     National Television Arts Emmy Award for Outstanding Achievement in Advanced Media
15
     Technology for unique wireless content distribution technology I designed while employed at
16
17   Entriq, Inc. Still more detail, as well as details of publications that I have authored or co-authored

18   within at least the past 10 years, are provided in my attached curriculum vitae (a true and correct

19   copy of which is attached hereto as Exhibit A) along with a list of cases where I served as a testifying
20   or consulting expert and my standard rate sheet.
21
           7.      I am being compensated at the rate of $2,000 for my study, analysis and written
22
     testimony in this case.
23
                           DOCUMENTS REVIEWED AND CONSIDERED
24
25         8.      My opinions in this Expert Report are based on my education, knowledge,

26   experience, expertise, training and my review of the following documents in this case:

27                 a.      Amended Complaint and Jury Trial Demand;
28
     DECLARATION OF RANDALL A. SNYDER                 3                                 2:17-cv-01512-JAM-DB
         Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 5 of 93


                   b.     Response to Interrogatories;
 1
                   c.     Plaintiff’s Call Logs (Bates Nos. COB-NL-000012–COB-NL-000026);
 2

 3                 d.     Declaration of Don Hudecek;

 4                 e.     Aspect® Unified IP® – Unified Director User Guide (Bates Nos.
                          Aspect000001–Aspect000678);
 5
                   f.     Public information from Aspect Software, Inc.’s website
 6                        (https://www.aspect.com);
 7                 g.     Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”) and
 8                        regulations promulgated thereunder;

 9                 h.     Federal Communications Commission’s (“FCC”) Report and Order in the
                          Matter of Rules and Regulations Implementing the Telephone Consumer
10                        Protection Act of 1991 dated October 16, 1992;

11                 i.     FCC’s Report and Order in the Matter of Rules and Regulations
                          Implementing the Telephone Consumer Protection Act of 1991 dated July 3,
12                        2003;
13
                   j.     FCC’s Report and Order in the Matter of Rules and Regulations
14                        Implementing the Telephone Consumer Protection Act of 1991 dated
                          January 4, 2008;
15
                   k.     FCC’s Report and Order in the Matter of Rules and Regulations
16                        Implementing the Telephone Consumer Protection Act of 1991 dated
                          February 15, 2012; and
17
                   l.     FCC’s Notice of Proposed Rulemaking in the Matter of the Middle Class
18
                          Tax Relief and Job Creation Act of 2012, Establishment of a Public Safety
19                        Answering Point Do-Not-Call Registry dated May 22, 2012.

20                           INTRODUCTION SUMMARY OF OPINIONS

21         9.      Based on my knowledge, education, experience, expertise, training, the evidence I
22
     have reviewed, and the facts described above, it is my opinion that the Credit One and/or its agents
23
     utilized equipment which has the capacity to store or produce telephone numbers to be called, using
24
     a random or sequential number generator and to dial such numbers. In addition, it is my opinion
25
     that the Credit One and/or its agents utilized equipment which has the capacity to dial numbers
26
27   from a stored list or database of numbers, and to dial such numbers without human intervention.

28
     DECLARATION OF RANDALL A. SNYDER               4                               2:17-cv-01512-JAM-DB
         Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 6 of 93


              BACKGROUND – AUTOMATIC TELEPHONE DIALING FUNCTIONS
 1
 2         10.     Automatic telephone dialing systems used by companies that perform debt collection

 3   services typically fall into several fundamental types of computerized telephone number dialing:

 4   preview dialing, progressive dialing, predictive dialing and unattended message dialing. Note that
 5
     telephone numbers to be dialed using these dialing functions are organized as “campaigns.” A
 6
     campaign is simply a stored electronic list of telephone numbers organized by some defined criteria
 7
     that are to be called for a specific purpose. Each distinct campaign calls the telephone numbers in
 8
     the stored list using the same dialing method, which is defined within the campaign setup
 9
10   parameters.

11         11.     Preview dialing is a method for dialing individual telephone numbers by call center
12   agents. When preview dialing is used, each individual call center agent can “preview” a
13
     computerized call record and has the ability to originate a call to the consumer. For example, the
14
     call center agent may be able to enter the individual digits of a full 10-digit telephone number. The
15
     entered digits are sent as a message into the automatic dialing system to be subsequently dialed by
16
17   the system. Furthermore, the call center agent can “invoke” the automatic sending of all the

18   individual digits of the telephone number into the system at one time without entering the individual

19   digits. The telephone number to be called may be displayed on the computer screen and the call
20   center agent sends the digits into the automatic dialing system by clicking the displayed number
21
     itself or, for example, by clicking a “submit” button for the displayed telephone number. In some
22
     cases, a soft-phone application enables the call center agent to dial the number; in other cases,
23
     clicking the number simply sends a message containing the entire telephone number into the
24
25   automatic dialing system to be subsequently dialed by the system.

26         12.     In addition, sometimes preview dialing can be fully automated. This automation is

27   sometimes known as “timed preview dialing.” Timed preview dialing automatically processes the
28
     DECLARATION OF RANDALL A. SNYDER                5                               2:17-cv-01512-JAM-DB
         Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 7 of 93


     next telephone number in the stored list once the agent has concluded a call. The next telephone
 1
 2   number to be called is processed at some predefined time limit, for example 90 seconds. If the agent

 3   does not call the next number within 90 seconds, the preview dialing system automatically

 4   processes the next telephone number in the list. This mechanism is typically used to maximize the
 5
     number of calls made and to ensure call center agents are moving quickly through their stored call
 6
     record list.
 7
            13.     Progressive dialing (sometimes known as “power dialing”) is a computerized method
 8
     for automatically dialing stored lists of telephone numbers commonly used in call center operations.
 9
10   Progressive dialing is a type of automatic telephone dialing whereby the equipment initiates

11   outbound telephone calls for sales, telemarketing, collections, information surveys or other
12   purposes by progressively dialing through a stored list of telephone numbers. Using this basic type
13
     of automatic dialing, the computerized system dynamically regulates the number of calls to be
14
     automatically dialed by maintaining a simple balance among the number of call center agents
15
     currently available, the number of calls currently in progress and the “dial ratio.”
16
17          14.     The dial ratio is simply the ratio of telephone lines configured per call center agent

18   involved in a particular calling campaign. Using this mechanism, the number of automatic outbound

19   telephone calls to be dialed by the computer system can be dynamically regulated (i.e., increased
20   or decreased) over time simply based on the number of calls in progress, the number of agents and
21
     the number of telephone lines available per agent. Prerecorded voice technology may also be used
22
     to announce to the called party to wait for a call center agent to respond. Called parties that answer
23
     a progressively dialed outbound call may be redirected and connected to a call center agent.
24
25          15.     In addition, progressive dialing methods enable a variety of programmatic ways to

26   treat calls that have not been answered by the called party. As examples, calls that may be answered

27   by voicemail, calls that receive a busy signal and calls that are not answered, may all be treated and
28
     DECLARATION OF RANDALL A. SNYDER                 6                               2:17-cv-01512-JAM-DB
         Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 8 of 93


     managed differently by the automatic dialing system. Progressive dialing can sometimes use an
 1
 2   interactive voice response (“IVR”) system, whereby an artificial or prerecorded voice message is

 3   used to communicate with the called party and computerized prompts may be used to enable the

 4   called party to provide responses. The artificial or prerecorded voice messages are recorded before
 5
     the calling campaign is executed and are stored in audio files that are configured as part of the IVR
 6
     calling campaign.
 7
           16.     Predictive dialing is a computerized method for automatically dialing stored lists of
 8
     telephone numbers commonly used in call center operations. Predictive dialing is a type of
 9
10   automatic telephone dialing as defined by the FCC to make outbound telephone calls for sales,

11   telemarketing, collections, information surveys or other purposes. Predictive dialing provides the
12   capability to “predict” the availability of call center agents that can respond to the outbound calls
13
     that have been dialed by the predictive dialing system and answered by the called party.
14
           17.     Using predictive dialing, the computerized system dynamically regulates the rate at
15
     which numbers are dialed using a very complex mathematical predictive analytics algorithm,
16
17   known as a “pacing” algorithm. Predictive pacing algorithms incorporate the same parameters as

18   progressive “dial ratio” algorithms; however, pacing algorithms also add many probability

19   parameters to make the rate of dialing even more efficient and reduce abandoned calls. These
20   parameters include demographic factors for consumers included within a calling campaign, time of
21
     day that calls are being made, day of the week that calls are being made, average duration of
22
     answered calls, and many others. By adding these probabilistic factors, the rate at which the
23
     automatic dialing system dials calls can be made much more efficient. Using this mechanism, the
24
25   number of automatic outbound telephone calls to be dialed by the computer system can be

26   dynamically regulated (i.e., increased or decreased) over time based on the predictive pacing

27   algorithm. Prerecorded voice technology may also be used to announce to the called party to wait
28
     DECLARATION OF RANDALL A. SNYDER                7                               2:17-cv-01512-JAM-DB
         Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 9 of 93


     for a call center agent to respond. Called parties that answer a predictively dialed outbound call
 1
 2   typically experience a distinctive and recognizable pause due to the time interval during which the

 3   call is redirected and connected to an available call center agent.

 4         18.     With predictive dialing, prerecorded voice technology may also be used to announce
 5
     to the called party to wait for a call center agent to respond. Called parties that answer a predictively
 6
     dialed outbound call typically experience a distinctive and recognizable pause due to the time
 7
     interval during which the call is redirected and connected to an available call center agent.
 8
     Prerecorded voice technology may also be used to announce to the called party to wait for a call
 9
10   center agent to respond. In addition, predictive dialing methods enable a variety of programmatic

11   ways to treat calls that have not been answered by the called party. As examples, calls that may be
12   answered by voicemail, calls that receive a busy signal and calls that are not answered, may all be
13
     treated and managed differently by the automatic dialing system.
14
           19.     Furthermore, predictive dialing methods enable a variety of programmatic ways to
15
     treat calls that have not been answered by the called party. As examples, calls that may be answered
16
17   by voicemail, calls that receive a busy signal and calls that are not answered, may all be treated and

18   managed differently by the automatic dialing system.

19         20.     Note that the actual predictive functionality of predictive dialers occurs after the
20   equipment automatically dials telephone numbers from the stored list of numbers. Therefore, the
21
     automatic telephone dialing function of the equipment, i.e., the ability to automatically dial
22
     telephone numbers from a list of numbers, occurs prior to the call being connected and predictively
23
     redirected to an available call center agent. Thus, predictive dialing is identical to progressive
24
25   dialing with the addition of the automated capability of connecting the called party (once the

26   outbound call is answered) to an algorithmically predicted call center agent. Note that progressive

27   dialing also incorporates an algorithm, albeit much less sophisticated than predictive dialing
28
     DECLARATION OF RANDALL A. SNYDER                  8                                2:17-cv-01512-JAM-DB
        Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 10 of 93


     algorithms, to redirect answered calls to agents. In either case of predictive or progressive dialing,
 1
 2   the only difference is the algorithm used to govern the rate at which calls are dialed.

 3         21.     Unattended message dialing (sometimes known as a “message blast” or a “phone

 4   blast”) is a computerized method for automatically dialing stored lists of telephone numbers with
 5
     the intent to only transmit a prerecorded voice message to the called parties once the call is
 6
     answered. If an answering machine or voicemail system answers the call, the prerecorded voice
 7
     message can be left as a recording for the called party to listen to later. No call center agents are
 8
     required and there are no inbound calls to the system. Unattended message calls are always
 9
10   outbound, from an automatic telephone dialing system to a stored electronic list of telephone

11   numbers. The prerecorded voice message is recorded before the calling campaign is executed and
12   is stored in an audio file that is automatically played when the call is answered.
13
           22.     Both progressive and predictive automatic dialing require the equipment to perform
14
     call progress analysis for each automatically initiated call. Call progress analysis automatically
15
     detects ring-back tones, busy tones, fast-busy tones, special information tones, answering machines,
16
17   voicemail systems, a person answering a call, etc. The equipment itself essentially listens to the

18   initiated call that is in progress and can be programmed to act in a particular way depending on the

19   result of the call attempt. In SIP-based VoIP systems, call progress analysis is performed and
20   transmitted via “session progress messages.” Call progress analysis capability is a key characteristic
21
     of automatic telephone dialing systems. The presence of this function is inherent in the process of
22
     automatic dialing and clearly implies the capability of the equipment to automatically dial telephone
23
     numbers. This is because the functional process to analyze call progress tones is established prior
24
25   to the process of electronically signaling out (i.e., dialing) the ten digits of a telephone number.

26   Computerized call progress analysis is inextricably tied to the process of automatic electronic

27   dialing.
28
     DECLARATION OF RANDALL A. SNYDER                9                                2:17-cv-01512-JAM-DB
            Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 11 of 93


                  23.   Additionally, unattended message dialing, predictive dialing and progressive dialing
 1
 2       can use prerecorded voice technology to leave a message on an answering machine or a voicemail

 3       system if a person does not answer the call. This function, of course, is based on the ability of the

 4       equipment to perform call progress analysis, so different prerecorded messages can be left when
 5
         the automatic dialing system detects a person answering versus a voicemail system answering. For
 6
         example, prerecorded voice technology can be used for predictive dialing to announce to the called
 7
         party to wait on the line for a call center agent to respond or to leave a prerecorded message on an
 8
         answering machine.
 9
10                24.   These types of computerized dialing (i.e., preview, progressive, predictive and

11       unattended message) require the automatic system to store telephone numbers to be called. The
12       numbers stored electronically are automatically and directly dialed by the dialing system
13
         equipment. The stored list of telephone numbers to be called by the equipment is made available to
14
         the dialing system as part of setting up each call or calling campaign.
15
                        THE ASPECT UNIFIED IP AUTOMATIC DIALING SYSTEM
16
17                25.   It is my understanding that Credit One and/or its agents employ and utilize dialing

18       software manufactured by Aspect Software, Inc.1 (“Aspect”) to initiate calls to consumers to collect

19       debts.
20                26.   Aspect is a company that markets and sells business software and services, including
21
         contact center (or “call center”) software and solutions.
22
                  27.   Aspect’s automatic telephone dialing software solutions and products are identified
23
         under the Aspect® Unified IP® (“Aspect UIP”) suite of dialing products and services. (Exhibit B.)
24
25       These products and services enable Aspect’s client companies to perform various contact center

26       functions, including automatic outbound dialing.

27
     1
28       https://www.aspect.com
         DECLARATION OF RANDALL A. SNYDER                10                              2:17-cv-01512-JAM-DB
        Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 12 of 93


           28.      I have analyzed the Aspect UIP dialer on many occasions and have detailed
 1
 2   documentation on several versions of the software. It is my understanding that Credit One and/or

 3   its agents utilized Version 6.7 and 7.3 of the Aspect UIP dialer. Credit One and/or its agents have

 4   failed to produce the appropriate documentation regarding Version 7.3 of the Aspect UIP dialer
 5
     software (i.e., Aspect® Unified Command and Control® – Administration System Administrator
 6
     Guide 7.3). However, I do have this document in my personal possession and have previously
 7
     analyzed this version of the dialer software. I can personally attest that there are no changes in the
 8
     fundamental and primary automatic dialing capabilities between Version 6.7 and 7.3. In fact, I have
 9
10   analyzed multiple versions the Aspect UIP dialer software over the past eight years. The automatic

11   dialing functions of the software I describe in this Declaration have remained the same over that
12   time across multiple major revisions and updates of the Aspect dialing system software.
13
           29.      The Aspect UIP system consists of software, hardware and network components.
14
     According to Aspect’s website—
15
                    Aspect Unified IP equips the enterprise to drive automated outbound,
16                  high-touch, multichannel campaigns via voice, email or SMS. The
17                  system utilizes multiple dialing and advanced pacing options, campaign
                    and call list management, while providing industry-leading voice,
18                  modem, pager and answering machine detection of up to 95% – all to
                    ensure optimal results.
19
     (Exhibit B.)
20
21         30.      The Aspect UIP system enables several methods for making automatic outbound calls

22   to telephone numbers: (i) automatic (progressive) dialing; (ii) blaster dialing; (iii) precision dialing;
23   (iv) predictive dialing; and (v) preview dialing. (Exhibit C, Aspect000085.)
24
           31.      “Progressive” automatic dialing within the Aspect UIP system is simply termed
25
     “automatic” dialing. (Exhibit C, Aspect000085.)
26
           32.      “Blaster” automatic dialing within the Aspect UIP system is the same as unattended
27
28   message dialing. A contact center agent is not required to be logged into the system. (Exhibit C,
     DECLARATION OF RANDALL A. SNYDER                 11                                2:17-cv-01512-JAM-DB
        Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 13 of 93


     Aspect000085.) This type of dialing is typically used when a particular automatic dialing campaign
 1
 2   is designed to only leave a prerecorded voice message for the called party.

 3         33.        “Precision” automatic dialing within the Aspect UIP system is the same as

 4   progressive dialing except that a dial ratio is not used to govern the rate at which calls are
 5
     automatically dialed. Instead, the rate at which calls are automatically dialed is based upon the
 6
     number of calls currently on hold relative to the number of contact center agents available. (Exhibit
 7
     C, Aspect000085.)
 8
           34.        “Predictive” automatic dialing within the Aspect UIP system is simply termed
 9
10   “predictive” dialing. (Exhibit C, Aspect000085.)

11         35.        “Preview” dialing within the Aspect UIP system is simply termed “preview” dialing
12   and includes the feature “timed preview” dialing which is automatic preview dialing as previously
13
     described. ((Exhibit C, Aspect000085.)
14
           36.        Furthermore, the Aspect UIP dialing system performs these types of dialing using
15
     stored lists of telephone numbers to be called. The Aspect UIP automatic dialing system can import
16
17   lists call records to be stored, (denoted “call tables”) for particular dialing campaigns. These call

18   records contain one or more phone numbers to be automatically called by the dialing system.

19   (Exhibit C, Aspect000439.)
20         37.        It is apparent that the Aspect UIP dialing system provides predictive dialing
21
     functionality and many other types of automatic dialing functions that are fundamentally inherent
22
     in the system.
23
           38.        Therefore, it is my opinion, based on my knowledge, education, experience,
24
25   expertise, training, my review of the relevant documents and the facts described above, that the

26   Aspect Unified IP automatic dialing system is equipment that stored or produced telephone numbers

27   to be called, using a random or sequential number, and dialed such numbers. In addition, the Aspect
28
     DECLARATION OF RANDALL A. SNYDER                12                              2:17-cv-01512-JAM-DB
        Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 14 of 93


     UIP automatic dialing system is equipment that dialed telephone numbers from a stored list of
 1
 2   numbers without human intervention.

 3   THE ASPECT UIP DIALING SYSTEM HAS THE CAPACITY TO STORE RANDOMLY

 4       OR SEQUENTIALLY GENERATED NUMBERS AND DIAL THOSE NUMBERS

 5         39.     The algorithms for generating random and sequential numbers are among the most
 6   basic in computer science and the ability to generate these values are among the first concepts taught
 7
     in beginning computer science classes.
 8
           40.     Credit One and/or its agents, if they so choose, can easily upload random or
 9
     sequentially generated telephone numbers. Among the most basic methods to do this is by using
10
11   the Microsoft® Excel® spreadsheet application commonly available for desktop workstations. Excel

12   inherently provides the “RAND” function enabling the generation of any type of random numbers.

13         41.     For example, the Excel formula
14                        =RAND() * (9999999999 - 2222222222) + 2222222222
15
     generates 10-digit random telephone numbers of a valid format between 222-222-2222 and 999-
16
     999-9999. (Exhibit D.)
17
           42.     Such a list of these randomly generated telephone numbers can be created on a
18
19   desktop workstation and imported into the Aspect UIP dialing system. These telephone numbers

20   can be exported from Excel as a “.csv” (comma separated value) file or “.txt” (text) file and

21   converted readily into the database format required by the Aspect UIP dialing system.
22
           43.     In this way, the Aspect UIP dialing system is equipment which has the capacity and
23
     capability to store or produce randomly generated telephone numbers that are available to be
24
     automatically dialed.
25
                                        SUMMARY OF OPINIONS
26
27         44.     It is my opinion, based on my knowledge, education, experience, expertise, training,

28
     DECLARATION OF RANDALL A. SNYDER                13                               2:17-cv-01512-JAM-DB
         Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 15 of 93


     my review of the relevant documents, and the facts described above, that the Aspect Unified IP
 1
 2   dialing system is equipment which has the capacity to store or produce telephone numbers to be

 3   called, using a random or sequential number generator; and to dial such numbers. In addition, it is

 4   my opinion that the Aspect Unified IP dialing system is equipment which has the capacity to dial
 5
     telephone numbers from a list or database of numbers and to dial such numbers without human
 6
     intervention.
 7
            45.      My opinions in this Declaration are based upon extensive experience in the
 8
     telecommunications industry, a detailed understanding of telecommunications systems, a detailed
 9
10   understanding of call processing systems and a detailed understanding of automatic telephone

11   dialing systems. I hereby reserve the right to supplement or modify my opinions detailed in this
12   Declaration to the extent that new information is made available through discovery or other means.
13
            46.      I declare that the foregoing is true and correct, to the best of my knowledge, subject
14
     to the laws of perjury of the United States.
15
            Executed in Las Vegas, Nevada, on this 7th day of June, 2018.
16
17
18                                                          ________________________
                                                                 Randall A. Snyder
19
20
21
22
23
24
25

26
27
28
     DECLARATION OF RANDALL A. SNYDER                 14                              2:17-cv-01512-JAM-DB
Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 16 of 93




                   EXHIBIT A
      Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 17 of 93
                                         Randall A. Snyder
                                         Curriculum Vitae



    Professional Summary

Mr. Snyder has over 34 years of experience in telecommunications network and system architecture,
engineering, design and technology. He has expertise in the fields of both wireline and wireless
telecommunications networking technology. He has been retained as an expert witness in over 250 cases
regarding telecommunications technology including over 215 Telephone Consumer Protection Act
(TCPA) cases, patent and intellectual property cases, breach of contract cases and other areas of litigation
regarding telecommunications network technology.

Mr. Snyder has taught many classes and seminars on both wireline and wireless telecommunication
network technologies and has been a panelist and speaker at numerous conferences at the Institute of
Electrical and Electronics Engineers (IEEE) and the Cellular Telecommunications and Internet
Association (CTIA). He spent several years developing network technology standards within the
American National Standards Institute (ANSI) and the Telecommunications Industry Association (TIA),
providing technical contributions and authoring and editing telecommunications proposed standards
documents. Most notably, ANSI-93, providing interconnection technology between wireline and wireless
telecommunications networks.

Mr. Snyder is the co-author of the McGraw-Hill books “Mobile Telecommunications Networking with
IS-41,” and "Wireless Telecommunications Networking with ANSI-41, 2nd edition” published in 1997
and 2001, respectively. He holds 40 patents on telecommunications networking technology and has been
hired as a consultant by the CTIA, as well as many wireline and wireless telecommunications companies,
including Bell Laboratories, IBM, Google, McCaw Cellular, AirTouch, AirTouch International, AT&T
Wireless, AT&T Mobility, Lucent, Nokia, Ericsson, Motorola, Samsung, Siemens, Nextwave, MCI,
Daewoo, Globalstar, T-Mobile, Sprint, U.S. Cellular, Teleglobe Canada, Teledesic and others. He was
also nominated in 2006 for a National Television Arts Emmy Award for Outstanding Achievement in
Advanced Media Technology for unique wireless content distribution technology he designed while at
Entriq, Inc.

    Subject Matter Expertise

§    Wireless and cellular network systems                §   Call Processing and Calling Features
§    Wireless and cellular network architectures          §   Billing Systems Support (BSS)
§    Network interconnectivity                            §   Operations, Administration, Maintenance &
§    GSM, UMTS, LTE and ANSI-41 (CDMA)                        Provisioning (OAM&P, OSS)
     standards and networks                               §   Signaling System No. 7 (SS7)
§    Location Based Services (LBS)                        §   LTE Diameter Signaling
§    Short Message Service (SMS)                          §   Multifrequency Signaling
§    Multimedia Message Service (MMS)                     §   Session Initiation Protocol (SIP)/VoIP
§    Wireless Application Protocol (WAP)                  §   Automatic Telephone Dialing Systems
                                                              (ATDS)




                                             Page 1 of 10 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 18 of 93
                                         Randall A. Snyder
                                         Curriculum Vitae




 Notable Expert Witness Engagements

• Retained as Plaintiff’s testifying expert witness in Satterfield v. Simon & Schuster, Inc. No. 07-16356,
  D.C. No. CV-06-02893-CW Opinion. Appeal from the United States District Court for the Northern
  District of California. Opinion remanded by the United States Court of Appeals for the Ninth Circuit.
  Personally cited in opinion by N.R. Smith, Circuit Judge, June 19, 2009.

   Result of expert opinion greatly expanded the TCPA and was followed by formal FCC Declaratory
   Rulings citing this case that text messages are calls as defined by the TCPA, and sending messages to a
   stored electronic list of telephone numbers falls within the definition of an Automatic Telephone
   Dialing System (ATDS).

• Retained as Plaintiff’s testifying expert witness in Gomez v. Campbell-Ewald Company. No. 13-55486,
  D.C. No. 2:10-CV-02007-DMG-CW Opinion. Appeal from the United States District Court for the
  Central District of California. Opinion vacated by the United States Court of Appeals for the Ninth
  Circuit. Opinion by Fortunato P. Benavides, Circuit Judge. Filed September 19, 2014. Appellate court
  opinion upheld by the Supreme Court of the United States. Opinion by Justice Ginsburg, January 20,
  2016.

• Retained by the Department of Justice Canada as Plaintiff’s consulting expert in Commissioner of
  Competition v. Rogers Communications Inc., Bell Canada, Telus Corporation and the Canadian
  Wireless Telecommunications Association, Court File No. 12-55497. Defendants accused of deceptive
  and misleading marketing practices related to premium text messages leading to improper charging for
  multimedia content delivery using various mobile billing mechanisms. Case settled favorably for the
  Canada Competition Bureau in May, 2016.

• Retained by the U.S. Department of Justice as Defendant’s testifying expert witness in In re Inter
  Partes Review of U.S. Patent No. 7,693,938, U.S. Patent No. 8,103,719, Patent No. 8,438,212, Patent
  No. 8,438,221 and Patent No. 9,236,954. Defendant accused of patent infringement in CellCast
  Technologies, LLC v. The United States of America, Case No. 1:15-cv-01307-VJW (Fed. Cl.).

• Retained by IBM de México as testifying expert witness in IBM de México Comercialización y
  Servicios, S. de R.L. de C.V. adverse Iusacell, S.A. de C.V., ICC Case No. 19879/ASM. International
  $4B material breach of contract case under the International Chamber of Commerce International
  Court of Arbitration.



 Education


Year     College or University                  Degree
1984     Franklin and Marshall College          B.A., Mathematics (minor in Astronomy/Astrophysics)



                                            Page 2 of 10 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 19 of 93
                                       Randall A. Snyder
                                       Curriculum Vitae



 Professional Experience

From:           January 2007
To:             Present
Organization:   Wireless Research Services, LLC; Las Vegas, NV
Title:          President and Founder
Summary:        Technology and expert witness consulting services. Areas of subject matter expertise
                include mobile and cellular networking, 2G, 2.5G, 3G, LTE, GSM, ANSI-41, LBS,
                SMS, MMS, WAP, SS7, Diameter Signaling, Automatic Telephone Dialing Systems
                (ATDS) and mobile multimedia systems. With this expertise, primary consulting is in
                the area of system and product analysis, architecture, design, development,
                management and marketing as well as patent preparation and development, expert
                reports, expert testimony and litigation support. Particular areas of expert witness
                experience include patent litigation and the Telephone Consumer Protection Act
                (TCPA).


From:           September 2007
To:             August 2010
Organization:   Finsphere Corporation; Bellevue, WA (acquired by Visa)
Title:          Vice President Wireless Engineering and Product Management
Summary:        Was among the first handful of employees at Finsphere prior to Series A funding. As
                vice president of product management and wireless engineering and a member of the
                executive management team, was responsible for product management activities and
                wireless technology solutions for Finsphere’s products. These products encompassed
                mobile location based software-as-a-service (SaaS) products offered primarily to
                financial institutions and banks. Responsibilities included product requirements and
                system functionality, strategic planning, R&D of new technologies, wireless network
                interconnectivity as well as wireless technology for Finsphere’s products. Was also
                responsible for market strategies, white papers and development and management of
                intellectual property and patent applications.


From:           May 2004
To:             April 2007
Organization:   Entriq, Inc.; Carlsbad, CA
Title:          Vice President Product Management
Summary:        Was responsible for the entire product management team and system architecture for
                Entriq’s products and services. Products encompassed mobile and broadband pay
                media applications (specializing in video), digital rights management (DRM) and
                security solutions, e-commerce and m-commerce systems as well as ad management
                and delivery solutions for both broadband and mobile media services. Responsibilities
                also included network and protocol analysis, market analysis, evaluation of third-party
                software and services, all vendor contract negotiations, RFP responses and overall
                administrative responsibility for the entire product line. Was responsible for directing



                                           Page 3 of 10 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 20 of 93
                                       Randall A. Snyder
                                       Curriculum Vitae


                and managing the technical writing department producing all user documentation
                associated with the products. Was nominated for a National Television Arts and
                Sciences Emmy Award for Outstanding Achievement in Advanced Media Technology
                for unique mobile technology designed, developed and commercially deployed as part
                of Entriq’s solution.


From:           February 2002
To:             November 2003
Organization:   m-Qube, Inc. (acquired by Verisign); Boston, MA
Title:          Founder, Vice President Product Management and Carrier Marketing
Summary:        Was responsible for the entire product management and carrier marketing teams,
                member of the executive management team and one of the founders. Was responsible
                for all product management, system engineering and product strategy for all business
                conducted with the wireless industry and carriers. Was in charge of the market strategy
                and wireless network architecture for m-Qube’s mobile marketing service, a value-
                added service offering mobile marketing solutions to wireless carriers using short
                message services (SMS) for GSM and CDMA networks. The service architecture
                enabled branded companies to deploy promotional marketing and messaging campaign
                dialogs with mobile subscribers via SMS. The network architecture required definition
                and design of all aspects of the overall network including SMS technology,
                interconnectivity to the wireless carriers, signaling, traffic management, market
                requirements for features and services, network equipment specifications and OA&M.


From:           April 2001
To:             February 2002
Organization:   Bitfone Corporation; Mountain View, CA
Title:          Vice President Product Management and Marketing
Summary:        Was responsible for the entire product management team and all of the company’s
                product definitions, strategies and positioning. Had direct responsibility for market
                and product requirements, market research, competitive analysis, product strategy and
                sales strategy. Bitfone’s products included the iBroker, a mobile Internet technology
                infrastructure platform to enhance WAP, MMS, mobile e-mail and wireless
                messaging. Was also responsible for the mProve product (obtained via merger with
                Digital Transit, Inc.) providing over-the-air firmware and software update technology
                to mobile devices.


From:           November 2000
To:             April 2001
Organization:   Openwave Systems (via merger of Phone.com and Software.com); Redwood City, CA
Title:          Executive Director Emerging Technologies
Summary:        Was responsible for new 3G technologies and providing market and product plans for
                those technologies for the entire product line. Primary responsibility for the 3GPP
                Multimedia Messaging Service (MMS), collecting market requirements from
                customers, developing corporate strategy for MMS and preparing the organization for



                                           Page 4 of 10 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 21 of 93
                                       Randall A. Snyder
                                       Curriculum Vitae


                additional development of the product. In addition, taught wireless technology classes
                to the different departments at Openwave and educated them on wireless service
                provider strategies and network technologies.


From:           March 2000
To:             November 2000
Organization:   @Mobile and Software.com (via acquisition); Santa Barbara, CA
Title:          Director Wireless Product Management
Summary:        Was responsible for the product managers and for all of the wireless internet
                infrastructure products. Responsibilities included the overall market and product
                strategy for Software.com’s wireless e-mail, short message service, instant messaging
                and unified messaging products. Was responsible for the overall revenues generated
                from these products based on detailed product plans and internal organizational
                planning. Much of his time was spent working with the executive management team
                and the sales directors on corporate market strategy.


From:           December 1999
To:             March 2000
Organization:   FreeSpace Communications, Inc.; Palo Alto, CA
Title:          Consulting Network Systems Engineer
Summary:        Was responsible for the complete design of the backbone network architecture for a
                new broadband fixed wireless data network. This new architecture incorporated DSL
                as the backbone network technology. The network architecture required definition and
                design of all aspects of the overall network plan including DSL technology, IP
                technology, ATM technology, interconnectivity to the PSTN, operations signaling,
                traffic engineering, market requirements for network features and services, network
                equipment specifications and OA&M.


From:           April 1992
To:             December 1999
Organization:   Synacom Technology, Inc.; San Jose, CA
Title:          Executive Director Product Marketing and Management
Summary:
1998 – 1999     Executive Director Product Marketing and Management
                § Responsible for managing the entire product management and marketing
                   department of Synacom Technology, including market research and planning,
                   product management and market communications. Lead the entire design,
                   definition and product direction of all aspects of Synacom's products.

1997 – 1998     Director Systems Engineering
                § Responsible for coordinating and managing the overall functional and
                    requirements specifications for all Synacom's products as well as the detailed test




                                           Page 5 of 10 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 22 of 93
                                      Randall A. Snyder
                                      Curriculum Vitae


                    plans used for alpha system testing of those products. Also responsible for
                    directing and managing the technical writing department producing all of the user
                    documentation associated with all of the products. Provided the primary sales
                    engineering support for sales and marketing and was involved in nearly every
                    aspect of the product lifecycle.
1996 – 1997
                Director Consulting Services and Principal Engineer
                § Responsible for obtaining, coordinating and managing all technical consulting
                    projects performed by the company. These projects included wireless network
                    architecture and design for both IS-41 and GSM networks for dozens of client
                    companies (carriers and equipment manufacturers). In this role, continued as a
                    member of both the ANSI/TIA TR45.2 Subcommittee for cellular radio
                    intersystem operations standards and the ANSI/TIA TR46 Committee for 1900
                    MHz GSM PCS standards. Major contributor to TR46 in the area of GSM-to-IS-41
                    network interworking. Also authored, edited and published TIA standard
                    specification IS-93 for cellular network interconnections to the PSTN and ISDN.
1992 – 1996
                Principal Engineer
                §   Consulted for McCaw Cellular, AT&T Wireless, AirTouch Cellular, AirTouch
                    Satellite Services, Globalstar, Nokia, MCI, Sprint PCS, XYPoint, NextWave,
                    NewNet American Personal Communications, CTIA and several other national and
                    international wireless telecommunications companies.
                §   Wrote wireless network design and analysis papers including HLR specifications,
                    Authentication Center specifications, PCS network design, short message service
                    (SMS) design, intelligent network applications of wireless technology and in-house
                    expert in signaling protocols. Extensive experience with Signaling System No. 7,
                    including both protocol implementation and design. Authored the Standard
                    Requirements Document for the SS7-based A-interface between the base station
                    and MSC used throughout the TIA. Also involved in the design of the Bellcore
                    WACS/PACS technology, digital cellular network service and feature descriptions,
                    SCPs and HLRs. Extensive experience developing the architecture and design of
                    distributed intelligent networks including, SS7, cellular, PCS, AIN and WIN
                    networks. Key member of the original Cellular Digital Packet Data (CDPD)
                    architecture and design team. Designed the CDPD air interface protocol emulator
                    developed and marketed by AirLink Communications, Inc.

From:           December 1990
To:             April 1992
Organization:   AT&T Bell Laboratories; Whippany, NJ
Title:          Consulting Member of the Technical Staff
Summary:        Evaluated wireless technology services for the Wireless Systems Architecture group.
                Also participated as a system engineer on the design of the Global System for Mobile
                (GSM) communication architecture and a software engineer developing the base
                station controller (BSC) for GSM. Also responsible for planning, coordinating,
                designing and testing the SS7 protocol software for the GSM A-interface between the
                BSC, MSC and operations and maintenance center (OMC). High-level and detailed



                                          Page 6 of 10 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 23 of 93
                                        Randall A. Snyder
                                        Curriculum Vitae


                design specifications were developed to coordinate the protocol testing between two
                remote laboratories. Provided the traffic analysis and traffic engineering of call traffic
                for the BSC. Specifically designed and developed the dynamic traffic overload control
                subsystem for the BSC. Presentations were given to technical staffs at multiple Bell
                Laboratories facilities supporting this work.


From:           May 1987
To:             December 1990
Organization:   DGM&S, Inc.; Mt. Laurel, NJ
Title:          Senior Staff Consultant
Summary:        Responsible for the design, development and test coordination of an advanced
                intelligent network applications platform for a service control point (SCP). Also spent
                several years as a consulting software engineer for Siemens AG, developing and
                testing SS7 and call control software for the EWSD digital switching system for
                international as well as U.S. national network implementations. This work involved
                extensive travel to both Frankfurt and Munich, Germany for software system design
                and testing. Also involved in the concept, design and technical marketing of
                proprietary enabling technology software products for SS7 and ISDN.


From:           May 1986
To:             May 1987
Organization:   ADP, Inc.; Mt. Laurel, NJ
Title:          Senior Software Engineer and Analyst
Summary:        Responsible for the design and development of data communications and real time
                database application software for a host data center that provided real time financial
                information to large brokerage houses. Data communication protocol expertise in
                HDLC, RS-232 and IBM BiSync.


From:           June 1984
To:             May 1986
Organization:   C3, Inc.; Cape May, NJ
Title:          Consulting Systems Analyst and Software Engineer
Summary:        Civilian consulting systems analyst and engineer to the U.S. Coast Guard Electronics
                Engineering Center (EECEN) for C3, Inc. Developed sophisticated database software
                for shipboard use including inventory and law enforcement applications. The work
                included the follow-through of the entire project lifecycle including writing of
                requirements, functional, design and program specifications, coding, debugging, alpha
                and beta testing, release, shipboard installation and continuing technical support of the
                product. Received a personal commendation from Admiral W.F. Merlin, Chief, Office
                of Command, Control and Communications, for successful efforts on these projects.




                                            Page 7 of 10 Pages
      Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 24 of 93
                                      Randall A. Snyder
                                      Curriculum Vitae



    Professional Affiliations, Achievements & Awards

§    Personal commendation from Admiral W.F. Merlin, Chief, Office of Command, Control and
     Communications, USCG (1986)
§    Nominated, Technology and Engineering Emmy Award for Outstanding Achievement in Advanced
     Media Technology, 2006



    Patents, Publications & Citations

Issued Patents
Patent                   Date          Description
US 9,848,298             12/19/2017    System and Method for Automated Analysis Comparing a
                                       Wireless Device Location with Another Geographic Location
US 9,818,121             11/14/2017    Mobile Communications Message Verification of Financial
                                       Transactions
US 9,801,063             10/24/2017    Systems and Methods for Authenticating a User of a Computer
                                       Application, Network, or Device Using a Wireless Device
US 9,736,662             8/15/2017     Mobile Messaging Short Code Translation and Routing System
                                       and Method
US 9,679,312             6/13/2017     System and Method to Initiate a Mobile Data Communication
                                       Utilizing a Trigger System
US 9,603,023             3/21/2017     System and Method for Identity Protection Using Mobile Device
                                       Signaling Network Derived Location Pattern Recognition
US 9,456,348             9/27/2016     System and Method for Automated Analysis Comparing a
                                       Wireless Device Location with Another Geographic Location
US 9,432,845             8/30/2016     System and Method for Automated Analysis Comparing a
                                       Wireless Device Location with Another Geographic Location
US 9,420,448             8/16/2016     System and Method for Determining and Delivering
                                       Appropriate Multimedia Content to Data Communication
                                       Devices
US 9,313,628             4/12/2016     System and Method for Determining and Delivering
                                       Appropriate Multimedia Content to Data Communication
                                       Devices
US 9,185,123             11/10/2015    Systems and Method for Mobile Identity Protection for Online
                                       User Authentication
US 9,154,952             10/6/2015     Systems and Methods for Authenticating a User of a Computer
                                       Application, Network, or Device Using a Wireless Device
US 9,092,803             7/28/2015     System and Method to Initiate a Mobile Data Communication
                                       Utilizing a Trigger System
US 8,954,102             2/10/2015     System and Method for Determining and Delivering
                                       Appropriate Multimedia Content to Data Communication



                                         Page 8 of 10 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 25 of 93
                                     Randall A. Snyder
                                     Curriculum Vitae


                                      Devices
US 8,938,215            1/20/2015     System and Method to Initiate a Mobile Data Communication
                                      Utilizing a Trigger System
US 8,923,902            12/30/2014    Mobile Messaging Short Code Translation and Routing System
                                      and Method
US 8,839,394            9/16/2014     Systems and Methods for Authenticating a User of a Computer
                                      Application, Network, or Device Using a Wireless Device
US 8,831,564            9/9/2014      System and Method for Mobile Identity Protection Using
                                      Mobile Device Signaling Network Derived Location Pattern
                                      Recognition
US 8,819,141            8/26/2014     Centralized Mobile and Wireless Messaging Opt-out Registry
                                      System and Method
US 8,761,732            6/24/2014     System and Method to Initiate a Mobile Data Communication
                                      Utilizing a Trigger System
US 8,670,753            3/11/2014     System and Method for Determining and Delivering
                                      Appropriate Multimedia Content to Data Communication
                                      Devices
Israel 200949           1/10/2014     System and Method for Automated Analysis Comparing a
                                      Wireless Device Location with Another Geographic Location
Mexico 308720 B         12/4/2013     Sistema y Metodo para el Analisis Automatizado que Compara
                                      una Ubicacion del Dispositivo Inalambrico con Otra Ubicacion
                                      Geografica
US 8,588,748            11/19/2013    System and Method for Mobile Identity Protection of a User of
                                      Multiple Computer Applications, Networks or Devices
US 8,437,784            5/7/2013      System and Method to Initiate a Mobile Data Communication
                                      Utilizing a Trigger System
US 8,374,634            2/12/2013     System and Method for Automated Analysis Comparing a
                                      Wireless Device Location with Another Geographic Location
US 8,280,348            10/2/2012     System and Method for Mobile Identity Protection Using
                                      Mobile Device Signaling Network Derived Location Pattern
                                      Recognition
US 8,155,677            4/10/2012     Mobile Messaging Short Code Translation and Routing System
                                      and Method
New Zealand 580499      8/31/2012     System and Method for Automated Analysis Comparing a
                                      Wireless Device Location with Another Geographic Location
US 8,131,262            3/6/2010      System and Method to Initiate a Mobile Data Communication
                                      Utilizing a Trigger System
US 8,116,731            2/14/2012     System and Method for Mobile Identity Protection of a User of
                                      Multiple Computer Applications, Networks or Devices
Australia 2008/115299   2/9/2012      System and Method for Automated Analysis Comparing a
                                      Wireless Device Location with Another Geographic Location
S. Africa 2009/06947    1/26/2011     System and Method for Automated Analysis Comparing a
                                      Wireless Device Location with Another Geographic Location
US 7,792,518            9/7/2010      System and Method to Initiate a Mobile Data Communication
                                      Utilizing a Trigger System
US 7,403,788            7/22/2008     System and Method to Initiate a Mobile Data Communication
                                      Utilizing a Trigger System



                                        Page 9 of 10 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 26 of 93
                                        Randall A. Snyder
                                        Curriculum Vitae


US 6,128,389              10/3/2000      Authentication Key Management System and Method
US 5,970,144              10/19/1999     Secure Authentication-Key Management System and Method
                                         for Mobile Communications
US 5,850,445              12/15/1998     Authentication Key Management System and Method
US 5,799,084              8/25/1998      System and Method for Authenticating Cellular Telephonic
                                         Communication

Publications
1. What Workers Want from Wireless by Randall A. Snyder; April 15, 2004. America’s Network,
   Advanstar Communications, Santa Ana, California USA.
2. Snyder, Randall A. and Gallagher, Michael D. Wireless Telecommunications Networking with ANSI-
   41 Second Edition; McGraw-Hill, New York, NY USA; © Copyright 2001 Randall A. Snyder and
   Michael D. Gallagher. Foreword by Tom Wheeler, former Chairman, Federal Communications
   Commission.
3. Forecasting SS7 Traffic by Randall A. Snyder; November 1, 2000. Wireless Review, Volume 17,
   Number 21, Intertec Publishing, Overland Park, KS USA.
4. Gallagher, Michael D. and Snyder, Randall A. Mobile Telecommunications Networking with IS-41;
   McGraw-Hill, New York, NY USA; © Copyright 1997 Michael D. Gallagher and Randall A. Snyder.
5. IS-41/GSM Interoperability by Randy Snyder; December, 1995, Cellular Networking Perspectives,
   Cellular Networking Perspectives, LTD, Calgary, Alberta, Canada.

Citations
1. Commendation from Admiral W.F. Merlin, Chief, Office of Command, Control and
   Communications, USCG (1986).
2. Method and Apparatus for Routing Short Messages, US Patent #6308075, Issued October 23, 2001.
3. Mediation Software for Delivery of Interactive Mobile Messaging and Personalized Content to
   Mobile Devices. Patent Application # 20020120779, August 29, 2002.
4. Automatic In-Line Messaging System, US Patent #6718178, Issued April 6, 2004.
5. Method and System for Wireless Instant Messaging, US Patent #7058036, Issued June 6, 2006.
6. United States Court of Appeals for the Ninth Circuit. Satterfield v. Simon & Schuster, Inc. No. 07-
   16356, D.C. No. CV-06-02893-CW Opinion. Appeal from the United States District Court for the
   Northern District of California. Opinion by N.R. Smith, Circuit Judge. Filed June 19, 2009.




                                           Page 10 of 10 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 27 of 93
                                    Randall A. Snyder
                                    Curriculum Vitae



 Litigation Support Experience

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Lewis, D. v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Marcus & Zelman, LLC
 Case Name:           Lemos v. Credit One Bank, N.A.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Preston Law Offices
 Case Name:           Katz v. Liberty Power Corp., LLC, et al.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Morgan & Morgan, P.A.
 Case Name:           Huntley v. Nationstar Mortgage, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Ryan Lee, PLLC
 Case Name:           Wishert v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing




                                        Page 1 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 28 of 93
                                    Randall A. Snyder
                                    Curriculum Vitae



 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Morgan & Morgan, P.A.
 Case Name:           Griffin v. Nationstar Mortgage, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Morgan & Morgan, P.A.
 Case Name:           Francois v. Nationstar Mortgage, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Morgan & Morgan, P.A.
 Case Name:           Anderson v. Nationstar Mortgage, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Burke Law Offices, LLC
 Case Name:           Hossfeld v. Compass Bank and MSR Group, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Burke Law Offices, LLC
 Case Name:           Meredith v. United Collection Bureau, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018




                                        Page 2 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 29 of 93
                                    Randall A. Snyder
                                    Curriculum Vitae



Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Shamis & Gentile, P.A.
 Case Name:           Schaevitz v. Braman Hyundai, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Lemberg & Associates LLC
 Case Name:           Thomas v. Conn Appliances, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Lemberg & Associates LLC
 Case Name:           Richard v. Conn Appliances, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Lemberg & Associates LLC
 Case Name:           Paris v. Conn Appliances, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Lemberg & Associates LLC
 Case Name:           Castile v. Conn Appliances, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:




                                        Page 3 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 30 of 93
                                    Randall A. Snyder
                                    Curriculum Vitae



 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Lemberg & Associates LLC
 Case Name:           Brandenburg v. Conn Appliances, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Lemberg & Associates LLC
 Case Name:           Moore v. Conn Appliances, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Lemberg & Associates LLC
 Case Name:           Betts v. Conn Appliances, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Lemberg & Associates LLC
 Case Name:           Gearghty v. Conn Appliances, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Lemberg & Associates LLC
 Case Name:           St. Mary v. Conn Appliances, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls



                                        Page 4 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 31 of 93
                                      Randall A. Snyder
                                      Curriculum Vitae



 Law Firm:            Lemberg & Associates LLC
 Case Name:           Scott v. Conn Appliances, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Lemberg & Associates LLC
 Case Name:           Larson v. Conn Appliances, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Lemberg & Associates LLC
 Case Name:           Castro v. Conn Appliances, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Kazerouni Law Group, APC
 Case Name:           Fontes v. Time Warner Cable Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Carey Rodriguez Milian Gonya LLP
 Case Name:           Soukhaphonh v. Hot Topic, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Office of Michael A. Ziegler, P.L.
 Case Name:           Illes v. Santander Consumer USA Inc.



                                          Page 5 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 32 of 93
                                      Randall A. Snyder
                                      Curriculum Vitae



 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Stephen A. Thomas, PLC
 Case Name:           Jones v. Credit Acceptance Corporation
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Toupin v. Wells Fargo Bank, N.A.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Pohl v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Andrew L. Campbell, Attorney at Law
 Case Name:           Pyciak v. Credit One Bank
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Consumer Attorney Advocates Inc.
 Case Name:           Cole v. Sierra Pacific Mortgage Company, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing



                                          Page 6 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 33 of 93
                                    Randall A. Snyder
                                    Curriculum Vitae



 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Price Law Group
 Case Name:           Renner v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Price Law Group
 Case Name:           Desmangles v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Price Law Group
 Case Name:           Reed v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Price Law Group
 Case Name:           Bryson v. Credit One Bank, N.A.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            SM Law Group, APC
 Case Name:           Johnson v. Wells Fargo Bank, N.A.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018




                                        Page 7 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 34 of 93
                                    Randall A. Snyder
                                    Curriculum Vitae



Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Marcus & Zelman, LLC
 Case Name:           Jiminez v. Credit One Bank, N.A.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Price Law Group
 Case Name:           Ziegler v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Whitaker v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Jaimes v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Kopelowitz Ostrow Ferguson Weiselberg Gilbert
 Case Name:           Grigorian v. The Keyes Company
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2018

Expert Engagement:




                                        Page 8 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 35 of 93
                                    Randall A. Snyder
                                    Curriculum Vitae



 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Law Office of Michael A. Ziegler, P.L.
 Case Name:           Bernstein v. Genpact Services, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Hiraldo P.A.
 Case Name:           Eisenband v. Starion Energy, Inc..
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Myers v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Sulaiman Law Group, Ltd.
 Case Name:           Decker v. Receivables Performance Management, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Arndts v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls



                                        Page 9 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 36 of 93
                                      Randall A. Snyder
                                      Curriculum Vitae



 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Baldon v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Santiago v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Maney & Gordon, P.A.
 Case Name:           Silverman v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Dostart Hannink Coveney, LLP
 Case Name:           Harrison v. Great HealthWorks, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Withdrawn
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Kazerouni Law Group, APC
 Case Name:           Thomas v. Smith-Palluck Associates Corp.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Keogh Law, Ltd.
 Case Name:           Gadelhak v. AT&T Services, Inc.



                                          Page 10 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 37 of 93
                                      Randall A. Snyder
                                      Curriculum Vitae



 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Law Office of Matthew P. McCue
 Case Name:           Hopkins v. Modernize, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Haines & Krieger, LLC
 Case Name:           Thomas v. Smith-Palluck Associates Corp.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Kopelowitz Ostrow Ferguson Weiselberg Gilbert
 Case Name:           Ramos v. Hopele of Fort Lauderdale, LLC
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Smith Law Firm, LLC
 Case Name:           Etzkorn v. 3 Day Blinds, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Thompson Consumer Law Group
 Case Name:           Eady v. Enhanced Recovery Company, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing



                                          Page 11 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 38 of 93
                                      Randall A. Snyder
                                      Curriculum Vitae



 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Davis Law Firm PLLC
 Case Name:           Robart v. Credit One Bank, N.A.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Gray, LLC
 Case Name:           Fitzgerald v. Universal City Studios, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Los Angeles County District Attorney
 Case Name:           State of California v. Allied Interstate, LLC
 Services Provided:   Testifying expert for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Rios v. Synchrony Bank
 Services Provided:   Testifying expert, expert reports for plaintiff, arbitration testimony for plaintiff
 Disposition:         Ongoing
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Kopelowitz Ostrow Ferguson Weiselberg Gilbert
 Case Name:           Dipuglia v. US Coachways, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2017-2018




                                          Page 12 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 39 of 93
                                    Randall A. Snyder
                                    Curriculum Vitae



Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Terrell Marshall Law Group PLLC
 Case Name:           Abante Rooter v. Alarm.com, Inc.
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Ongoing
 Date:                2017-2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Bursor & Fisher, P.A.
 Case Name:           Cortes v. National Credit Adjusters, L.L.C.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2017-2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Morgan & Morgan, P.A.
 Case Name:           Ansley v. Comcast Corporation
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2017-2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Lemberg & Associates LLC
 Case Name:           Larson v. Harman Management Corporation and 3Seventy, Inc.
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Ongoing
 Date:                2017-2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Office of Chris R. Miltenberger, PLLC
 Case Name:           In Re Portfolio Recovery Associates, LLC
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Ongoing
 Date:                2017-2018

Expert Engagement:




                                       Page 13 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 40 of 93
                                    Randall A. Snyder
                                    Curriculum Vitae



 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Dostart Hannink Coveney, LLP
 Case Name:           Kerr v. Zacks Investment Research, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2017-2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Smith v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2017-2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Krohn & Moss, Ltd.
 Case Name:           Blake v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Burke Law Offices, LLC
 Case Name:           Saunders v. Dyck O'Neal, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Millora v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Dismissed
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls



                                       Page 14 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 41 of 93
                                      Randall A. Snyder
                                      Curriculum Vitae



 Law Firm:            Law Offices of Ronald A. Marron
 Case Name:           Gulley v. Comenity, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Sulaiman Law Group, Ltd.
 Case Name:           O'Connor/Figueroa v. HSBC Mortgage Corporation (USA), et al.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Mayer v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports, arbitration testimony for plaintiff
 Disposition:         Dismissed
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Wunderlich v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Berger & Montague, P.C.
 Case Name:           Richardson v. Verde Energy USA, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Martin & Bontrager, APC
 Case Name:           Foss v. Navient Solutions, Inc.



                                          Page 15 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 42 of 93
                                      Randall A. Snyder
                                      Curriculum Vitae



 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Givens v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Ibarra v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Hyde & Swigart
 Case Name:           Foley v. GatherApp, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Stringham v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Krohn & Moss, Ltd.
 Case Name:           Brown v. Crescent Bank & Trust, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing



                                          Page 16 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 43 of 93
                                    Randall A. Snyder
                                    Curriculum Vitae



 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Rogers v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Saballos v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Kelsaw v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Hyde & Swigart
 Case Name:           DeMun v. National Enterprise Systems, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Krohn & Moss, Ltd.
 Case Name:           Dillard v. Credit Protection Association LP
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2017
Expert Engagement:



                                       Page 17 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 44 of 93
                                     Randall A. Snyder
                                     Curriculum Vitae



 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Berger & Montague, P.C.
 Case Name:           Rubenstein v. Loandepot.com, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Collier v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Moore v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports, arbitration testimony for plaintiff
 Disposition:         Dismissed
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Deffenbaugh v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports, arbitration testimony for plaintiff
 Disposition:         Ongoing
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           McClogan v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports, arbitration testimony for plaintiff
 Disposition:         Settled
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls



                                        Page 18 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 45 of 93
                                      Randall A. Snyder
                                      Curriculum Vitae



 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Blankson v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Natoli v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Welch v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports, arbitration testimony for plaintiff
 Disposition:         Ongoing
 Date:                2018

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Amaral v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Dismissed
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Lewis, H. v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Smith v. Navient Solutions, Inc.



                                          Page 19 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 46 of 93
                                      Randall A. Snyder
                                      Curriculum Vitae



 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Turner v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Hernandez v. Navient Solutions, LLC
 Services Provided:   Testifying expert, expert reports, arbitration testimony for plaintiff
 Settled              Settled
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Stotler v. Navient Solutions, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Haines & Krieger, LLC
 Case Name:           Mitchell v. LRE of Nevada, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Krohn & Moss, Ltd.
 Case Name:           Tokarski v. Navient Solutions, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing



                                          Page 20 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 47 of 93
                                    Randall A. Snyder
                                    Curriculum Vitae



 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Thompson Consumer Law Group
 Case Name:           Larson v. Online Information Services, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Krohn & Moss, Ltd.
 Case Name:           Moody v. Navient Solutions, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Offices of Jeffrey Lohman
 Case Name:           Centrella v. Navient Solutions, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Sulaiman Law Group, Ltd.
 Case Name:           Cain v. Ocwen Loan Servicing, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Office of Chris R. Miltenberger, PLLC
 Case Name:           Lockett v. Conn Appliances, Inc. et al.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2017




                                       Page 21 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 48 of 93
                                    Randall A. Snyder
                                    Curriculum Vitae



Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Kopelowitz Ostrow Ferguson Weiselberg Gilbert
 Case Name:           Gottlieb v. CITGO Petroleum Corporation
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Krohn & Moss, Ltd.
 Case Name:           Martinez v. Navient Solutions, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Zimmerman Reed LLP
 Case Name:           Lennartson v. Papa Murphy's Holdings, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Bursor & Fisher, P.A.
 Case Name:           McMillion v. Rash Curtis & Associates
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Bursor & Fisher, P.A.
 Case Name:           Mbazomo v. ETourandTravel, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2017

Expert Engagement:




                                       Page 22 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 49 of 93
                                    Randall A. Snyder
                                    Curriculum Vitae



 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Bursor & Fisher, P.A.
 Case Name:           Bakov v. Consolidated Travel Holdings Group, Inc.
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Ongoing
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Haines & Krieger, LLC
 Case Name:           Miles v. Receivables Performance Management, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Law Office of Chris R. Miltenberger, PLLC
 Case Name:           Mahoney v. TT of Pine Ridge, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Haines & Krieger, LLC
 Case Name:           Toldi v. Hyundai Capital America
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Withdrawn
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            McGuire Law, P.C.
 Case Name:           Serban v. CarGurus, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Dismissed
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls



                                       Page 23 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 50 of 93
                                      Randall A. Snyder
                                      Curriculum Vitae



 Law Firm:            Haines & Krieger, LLC
 Case Name:           Marshall v. The CBE Group, Inc.
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Ongoing
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Keogh Law, Ltd.
 Case Name:           Glasser v. Hilton Grand Vacations, Inc.
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Ongoing
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Carey Rodriguez Milian Gonya LLP
 Case Name:           Farnham v. Caribou Coffee Company, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Bursor & Fisher, P.A.
 Case Name:           Hunter v. Time Warner Cable Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2016

Expert Engagement:
 Type of Matter:      Unlawful Recording of and Eavesdropping Upon Confidential Communications
                      (Cal. Penal. Code §§ 632) and Unlawful Wiretapping (Cal. Penal. Code §§ 631)
                      class action related to unlawful recording of telephone conversations
 Law Firm:            Da Vega Fisher Mechtenberg LLP
 Case Name:           Gruber v. Yelp, Inc.
 Services Provided:   Testifying expert for plaintiff
 Disposition:         Ongoing
 Date:                2016

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Law Office of Michael A. Ziegler, P.L.



                                          Page 24 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 51 of 93
                                      Randall A. Snyder
                                      Curriculum Vitae



 Case Name:           Francescutti v. The CBE Group, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Withdrawn
 Date:                2016

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Haines & Krieger, LLC
 Case Name:           Self-Forbes v. Advanced Call Center Technologies, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2016

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Engstrom, Lipscomb & Lack
 Case Name:           Nghiem v. Dick’s Sporting Goods, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Dismissed
 Date:                2016

Expert Engagement:
 Type of Matter:      Intellectual property (patents) related to short message service (SMS) technology
 Law Firm:            United States Department of Justice (DOJ)
 Case Name:           CellCast Technologies, LLC v. The United States of America
 Services Provided:   Testifying expert, affidavits for inter partes review for defendant
 Disposition:         Ongoing
 Date:                2016

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            McGuire Law, P.C.
 Case Name:           Katz v. American Honda Motor Co., Inc.
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Ongoing
 Date:                2016

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Bursor & Fisher, P.A.
 Case Name:           Morris v. SolarCity Corp.
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Settled



                                          Page 25 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 52 of 93
                                    Randall A. Snyder
                                    Curriculum Vitae



 Date:                2016

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Keller Rohrback, L.L.P.
 Case Name:           Wick v. Twilio, Inc.
 Services Provided:   Consulting expert for plaintiff
 Disposition:         Dismissed
 Date:                2016

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Edelman, Combs, Latturner & Goodwin, LLC
 Case Name:           Bailey v. Santander Consumer USA, Inc.
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Settled
 Date:                2016

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Bailey & Glasser LLP
 Case Name:           Newhart v. Quicken Loans, Inc. et al.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2016

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Manchee & Manchee, PC
 Case Name:           Gibbs v. Ocwen Loan Servicing, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2016

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Maney & Gordon, P.A.
 Case Name:           Holland v. Keesler Federal Credit Bureau
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Dismissed
 Date:                2016




                                       Page 26 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 53 of 93
                                    Randall A. Snyder
                                    Curriculum Vitae



Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            McGuire Law, P.C.
 Case Name:           Spencer v. Kohl’s Department Stores, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2016

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Parisi & Havens LLP
 Case Name:           Slovin v. SunRun. Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2016

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Law Office of Chris R. Miltenberger, PLLC
 Case Name:           Harrington v. RoundPoint Mortgage Servicing Corporation
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Dismissed
 Date:                2016

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to short
                      message service (SMS) technology
 Law Firm:            Law Office of Troy D. Krenning, LLC
 Case Name:           Newton v. Comdata, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2016

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Bursor & Fisher, P.A.
 Case Name:           Yerkes v. RGS, Financial, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2016

Expert Engagement:




                                       Page 27 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 54 of 93
                                     Randall A. Snyder
                                     Curriculum Vitae



 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Manning Law APC
 Case Name:           Vizcarra v. Macys.com Inc. et al.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2016

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Sulaiman Law Group, Ltd.
 Case Name:           Deaderick v. Contract Callers, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Withdrawn
 Date:                2016

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Tycko & Zavareei LLP
 Case Name:           Lathrop v. Uber Technologies, Inc.
 Services Provided:   Testifying expert, exert reports for plaintiff
 Disposition:         Settled
 Date:                2015–2017

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            McGuire Law, P.C.
 Case Name:           Zeidel v. A&M (2015) LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2015–2016

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Marquis Aurbach Coffing
 Case Name:           Fisher v. MJ Christensen Jewelers, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2015–2016

 Expert Engagement:   Competition Act, § 74.1 R.S.C. 1985, c. C-34 class action related to false and
 Type of Matter:      misleading advertisements related to premium text messaging and short message
                      service (SMS) technology



                                        Page 28 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 55 of 93
                                     Randall A. Snyder
                                     Curriculum Vitae



 Law Firm:            Department of Justice Canada
 Case Name:           Commissioner of Competition v. Rogers Communications Inc., Bell Canada,
                      Telus Corporation and the Canadian Wireless Telecommunications Association
 Services Provided:   Consulting expert for plaintiff
 Disposition:         Settled
 Date:                2013–2016

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Maney & Gordon, P.A.
 Case Name:           Ritter v. Wells Fargo Bank, N.A.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2015

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Bock & Hatch, LLC
 Case Name:           Kozlow v. Shopkick, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Withdrawn
 Date:                2015

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Edelson PC
 Case Name:           Suttles v. Mutual of Omaha Insurance Company
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2015

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Manchee & Manchee, PC
 Case Name:           Gebray v. Ocwen Loan Servicing, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2015

Expert Engagement:
 Type of Matter:      Invasion of Privacy Act (Cal. Penal. Code §§ 630) class action related to
                      unlawful recording of telephone conversations
 Law Firm:            Keller Grover LLP and Law Offices of Scot D. Bernstein



                                         Page 29 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 56 of 93
                                      Randall A. Snyder
                                      Curriculum Vitae



 Case Name:           Saunders v. Cabela’s Incorporated
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2015

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            McGuire Law, P.C.
 Case Name:           Lozano v. Avenue Stores, LLC
 Services Provided:   Consulting expert for plaintiff
 Disposition:         Settled
 Date:                2015

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Bailey & Glasser LLP
 Case Name:           Phillips v. Mozes, Inc. et al.
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Settled
 Date:                2015

Expert Engagement:
 Type of Matter:      Intellectual property (patents) related to mobile location based technology and
                      short message service (SMS) technology
 Law Firm:            Knobbe, Martens, Olson & Bear, LLP
 Case Name:           TeleCommunication Systems, Inc. v. Airbus DS Communications, Inc.
 Services Provided:   Testifying expert for defendant
 Disposition:         Settled
 Date:                2015

Expert Engagement:
 Type of Matter:      Intellectual property (patents) related to machine-to-machine (M2M) mobile
                      technology
 Law Firm:            Paul Hastings LLP
 Case Name:           M2M Solutions LLC v. Novatel Wireless Solutions, Inc.
 Services Provided:   Testifying expert, USPTO affidavits for patent reexamination for defendant
 Disposition:         Unknown
 Date:                2015

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Mazie Slater Katz & Freeman LLC
 Case Name:           Meyer v. Bebe Stores Inc.




                                          Page 30 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 57 of 93
                                      Randall A. Snyder
                                      Curriculum Vitae



 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2015

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Strategic Legal Practices, APC
 Case Name:           Haghayeghi v. Guess Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2015

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Bailey & Glasser LLP
 Case Name:           Stein v. Monterey Financial Services, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2015

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Aronovitz Law
 Case Name:           McKee v. Navient Solutions, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2015

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Butsch Roberts & Associates, LLC
 Case Name:           Moore v. Family Dollar Stores, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2015

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Bailey & Glasser LLP
 Case Name:           Jones v. FMS Corp., U.S. Department of Education
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled



                                          Page 31 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 58 of 93
                                      Randall A. Snyder
                                      Curriculum Vitae



 Date:                2015

Expert Engagement:
 Type of Matter:      Invasion of Privacy Act (Cal. Penal. Code §§ 630) class action related to
                      unlawful recording of telephone conversations
 Law Firm:            Keller Grover LLP and Law Offices of Scot D. Bernstein
 Case Name:           Roberts v. Wyndham International, Inc.
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Settled
 Date:                2015

Expert Engagement:
 Type of Matter:      Intellectual property (patents) related to short message service (SMS) technology
 Law Firm:            Paul Hastings LLP
 Case Name:           Nova Transforma Technologies, LLC v. AT&T Mobility LLC
 Services Provided:   Testifying expert, USPTO affidavits for inter partes review for defendant
 Disposition:         Settled
 Date:                2015

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Maney & Gordon, P.A.
 Case Name:           Drew v. Ocwen Loan Servicing, LLC
 Services Provided:   Testifying expert, expert reports, depositions, trial testimony for plaintiff
 Disposition:         Plaintiff obtained statutory damages for willful TCPA violations
 Date:                2015

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Parisi & Havens LLP
 Case Name:           Kleja v. Transworld Systems, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2015

Expert Engagement:
 Type of Matter:      Invasion of Privacy Act (Cal. Penal. Code §§ 630) class action related to
                      unlawful recording of telephone conversations
 Law Firm:            Keller Grover LLP and Law Offices of Scot D. Bernstein
 Case Name:           McCabe v. Six Continents Hotels, Inc.
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Settled
 Date:                2015

Expert Engagement:



                                          Page 32 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 59 of 93
                                    Randall A. Snyder
                                    Curriculum Vitae



 Type of Matter:      Material Breach of Contract
 Law Firm:            Hogan Lovells USA LLP
 Case Name:           IBM de México Comercialización y Servicios, S. de R.L. de C.V. adverse
                      Iusacell, S.A. de C.V.
 Services Provided:   Testifying expert, expert reports for IBM México
 Disposition:         Unknown
 Date:                2014–2016

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Caddell & Chapman
 Case Name:           Hooker v. Sirius XM Radio, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2014–2016

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Heyrich Kalish McGuigan, PLLC
 Case Name:           Gragg v. Orange Cab Company, Inc. et al
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Settled
 Date:                2013–2016

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            McGuire Law, P.C.
 Case Name:           Valladares v. Blackboard, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2014–2015

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 related to
                      unlawful cellular telephone calls
 Law Firm:            Lemberg & Associates LLC
 Case Name:           Hamlett et al v. Santander Consumer USA Inc. et al
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Settled
 Date:                2014–2015

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls



                                        Page 33 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 60 of 93
                                      Randall A. Snyder
                                      Curriculum Vitae



 Law Firm:            Parisi & Havens LLP
 Case Name:           Lofton v. Verizon Wireless LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2014–2015

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            McGuire Law, P.C.
 Case Name:           Spencer v. AT&T Digital Life, Inc.
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Settled
 Date:                2014

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Butsch Roberts & Associates, LLC
 Case Name:           In re: Life Time Fitness, Inc.
 Services Provided:   Consulting expert for plaintiff
 Disposition:         Settled
 Date:                2014

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Morgan & Morgan, P.A.
 Case Name:           Cauchon v. Whetstone Partners, LLC, d/b/a eTitleLoan
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2014

Expert Engagement:
 Type of Matter:      Intellectual property (patents) related to short message service (SMS) technology
 Law Firm:            McGuireWoods LLP
 Case Name:           Comcast Cable Communications, LLC v. Sprint Communications Company L.P.
 Services Provided:   Consulting expert for defendant
 Disposition:         Settled
 Date:                2014

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Bock & Hatch, LLC
 Case Name:           Kozlow v. Hangtime, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff



                                          Page 34 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 61 of 93
                                    Randall A. Snyder
                                    Curriculum Vitae



 Disposition:         Settled
 Date:                2014

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Parisi & Havens LLP
 Case Name:           In re Collecto, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2014

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Edelson PC
 Case Name:           Birchmeier et al v. Caribbean Cruise Line, Inc. et al
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2014

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Keogh Law, Ltd.
 Case Name:           Johnson v. Yahoo! Inc.
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Class Decertified
 Date:                2014

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Jacobs Kolton, Chtd.
 Case Name:           Nunes v. Twitter, Inc.
 Services Provided:   Consulting expert for plaintiff
 Disposition:         Dismissed
 Date:                2014

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Manning Law, PLLC
 Case Name:           Manning v. Lendio, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2014



                                       Page 35 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 62 of 93
                                    Randall A. Snyder
                                    Curriculum Vitae



Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            The Law Offices of Joseph R. Manning, Jr.
 Case Name:           Vargem v. Tax Defense Partners, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Unknown
 Date:                2014

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Steptoe & Johnson PLLC
 Case Name:           Cain v. Monitronics, International, Inc.
 Services Provided:   Consulting expert for defendant
 Disposition:         Dismissed
 Date:                2014

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology and unlawful cellular
                      telephone calls
 Law Firm:            Mantese Honigman Rossman and Williamson, P.C.
 Case Name:           Glassbrook v. Rose Acceptance, Inc. and First National Bank of America
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Dismissed
 Date:                2014

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Kazerouni Law Group, APC
 Case Name:           Iniguez v. The CBE Group, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2014

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Keogh, Cox & Wilson, Ltd.
 Case Name:           Hetherington v. Omaha Steaks, Inc. and Omaha Steaks International, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2014




                                        Page 36 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 63 of 93
                                    Randall A. Snyder
                                    Curriculum Vitae



Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Potter Handy, LLP
 Case Name:           Potter v. Bank of America Corporation
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2014

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Lemberg & Associates LLC
 Case Name:           Shiyan v. Lucille Roberts Health Clubs, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Withdrawn
 Date:                2014

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Lemberg & Associates LLC
 Case Name:           Meyer v. Receivables Performance Management LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2014

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            McGuire Law, P.C.
 Case Name:           Murray v. Bill Me Later, Inc.
 Services Provided:   Consulting expert for plaintiff
 Disposition:         Settled
 Date:                2014

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Lemberg & Associates LLC
 Case Name:           Creel v. GC Services, L.P.
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Settled
 Date:                2014

Expert Engagement:




                                       Page 37 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 64 of 93
                                     Randall A. Snyder
                                     Curriculum Vitae



 Type of Matter:      Intellectual property (patents) related to short message service (SMS) technology
                      and communication protocols
 Law Firm:            White & Case LLP
 Case Name:           Nokia Corporation v. Google Inc.
 Services Provided:   Testifying expert for defendant
 Disposition:         Settled
 Date:                2014

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            McGuire Law, P.C.
 Case Name:           Gomez v. Campbell-Ewald Company
 Services Provided:   Consulting expert for plaintiff
 Disposition:         Ongoing
 Date:                2014

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Francis & Mailman, P.C.
 Case Name:           Dominguez v. Yahoo! Inc.
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Ongoing
 Date:                2013–2016

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            McGuire Law, P.C.
 Case Name:           Smith v. Microsoft Corporation
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Dismissed
 Date:                2013–2016

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Lemberg & Associates LLC
 Case Name:           Horton v. Cavalry Portfolio Services LLC
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Unknown
 Date:                2013–2014

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology



                                        Page 38 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 65 of 93
                                     Randall A. Snyder
                                     Curriculum Vitae



 Law Firm:            Law Office of Scott D. Owens, Esq. and Farmer, Jaffee, Weissing, Edwards,
                      Fistos & Lehrman, P.L.
 Case Name:           Legg v. Voice Media Group, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Dismissed
 Date:                2013–2014

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Edelson LLC
 Case Name:           Sterk v. Path, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2013–2014

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Wooten, Kimbrough & Normand, PA
 Case Name:           Murphy v. DCI Biologicals, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2013–2014

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Kazerouni Law Group, APC
 Case Name:           Sherman v. Yahoo! Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Class Decertified
 Date:                2013–2014

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 and Fair Debt
                      Collection Practices Act (FDCPA) 15 U.S.C. 15 § 1692 related to unlawful
                      cellular telephone calls
 Law Firm:            Collins & Story, PA
 Case Name:           Keen v. Delta Outsource Group, Inc.
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Settled
 Date:                2013–2014

Expert Engagement:
 Type of Matter:      Intellectual property (patents) related to short message service (SMS) technology
                      and mobile banking



                                        Page 39 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 66 of 93
                                      Randall A. Snyder
                                      Curriculum Vitae



 Law Firm:            Panovia Group LLP
 Case Name:           N5 Technologies, LLC v. Capital One, N.A. et al
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Settled
 Date:                2013–2014

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 and California’s
                      Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 class action related to
                      short message service (SMS) technology
 Law Firm:            Hartmann and Kananen
 Case Name:           Baird v. Sabre, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Dismissed
 Date:                2013–2014

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology and unlawful charging of
                      cellular telephone customers
 Law Firm:            Edelson LLC
 Case Name:           Lee v. Stonebridge Life Insurance Company
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Settled
 Date:                2012–2014

Expert Engagement:
 Type of Matter:      Intellectual property (patents) related to short message service (SMS) technology
                      and multimedia message service (MMS) technology
 Law Firm:            Baker Botts LLP
 Case Name:           Intellectual Ventures LLC v. AT&T Mobility LLC, T-Mobile USA, Inc., Sprint
                      Spectrum L.P., US Cellular Corporation
 Services Provided:   Testifying expert, expert reports for defendants
 Disposition:         Patent withdrawn from litigation
 Date:                2012–2014

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Keogh Law, Ltd.
 Case Name:           Wanca v. LA Fitness International, LLC
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Settled
 Date:                2013

Expert Engagement:




                                          Page 40 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 67 of 93
                                    Randall A. Snyder
                                    Curriculum Vitae



 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Lemberg & Associates LLC
 Case Name:           Penn v. NRA Group, LLC
 Services Provided:   Consulting expert for plaintiff
 Disposition:         Unknown
 Date:                2013

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Lemberg & Associates LLC
 Case Name:           Reed v. GC Services LP
 Services Provided:   Consulting expert for plaintiff
 Disposition:         Settled
 Date:                2013

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            The Lavery Law Firm
 Case Name:           Volpe v. Caribbean Cruise Line, Inc.
 Services Provided:   Consulting expert for plaintiff
 Disposition:         Dismissed
 Date:                2013

Expert Engagement:
 Type of Matter:      Washington Consumer Protection Act, RCW 19.86 and RCW 80.36.400 related
                      to unfair business practices and unlawful cellular telephone calls
 Law Firm:            Williamson and Williams Law
 Case Name:           Kids Northwest v. First Data Corporation
 Services Provided:   Consulting expert for plaintiff
 Disposition:         Unknown
 Date:                2013

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            George Rikos Law
 Case Name:           Van Patten v. Vertical Fitness
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Dismissed
 Date:                2013–2016

Expert Engagement:




                                       Page 41 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 68 of 93
                                     Randall A. Snyder
                                     Curriculum Vitae



 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 and California
                      Business and Professions Code § 17200 class action related to short message
                      service (SMS) technology
 Law Firm:            Milberg LLP
 Case Name:           D’Agostino v. Jesta Digital, LLC (dba Jamster)
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2013

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 and Restrictions
                      on Telemarketing, Telephone Solicitation, and Facsimile Advertising 47 C.F.R.
                      § 64.1200(d)(3) class action related to unlawful cellular telephone calls
 Law Firm:            Burke Law Offices, LLC
 Case Name:           Benzion v. Vivint, Inc.
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Settled
 Date:                2013

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Lemberg & Associates LLC
 Case Name:           Rutigliano v. Convergent Outsourcing, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Unknown
 Date:                2013

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Kazerouni Law Group, APC
 Case Name:           Emanuel v. The Los Angeles Lakers, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Dismissed
 Date:                2013

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Kazerouni Law Group, APC
 Case Name:           Barani v. Wells Fargo Bank, N.A.
 Services Provided:   Consulting expert for plaintiff
 Disposition:         Settled
 Date:                2013

Expert Engagement:



                                        Page 42 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 69 of 93
                                      Randall A. Snyder
                                      Curriculum Vitae



 Type of Matter:      Intellectual property (patents) related to wireless calling party identification
                      technology
 Law Firm:            K&L Gates LLP
 Case Name:           Cequint Inc. v. Apple Inc.
 Services Provided:   Consulting expert for plaintiff
 Disposition:         Settled
 Date:                2013

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Donald A. Yarbrough, Esq.
 Case Name:           Mais v. Gulf Coast Collection Bureau, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Dismissed on appeal
 Date:                2013

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Donald A. Yarbrough, Esq.
 Case Name:           Manno v. Healthcare Revenue Recovery Group, LLC
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Settled
 Date:                2013

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology and unlawful charging of
                      cellular telephone customers
 Law Firm:            Law Office of Scott D. Owens, Esq.
 Case Name:           Wojcik v. Buffalo Bills, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2012–2013

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology and unlawful charging of
                      cellular telephone customers
 Law Firm:            Law Office of Scott D. Owens, Esq.
 Case Name:           Keim v. ADF Midatlantic, LLC (Pizza Hut)
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Ongoing
 Date:                2012–2013

Expert Engagement:



                                          Page 43 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 70 of 93
                                    Randall A. Snyder
                                    Curriculum Vitae



 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful cellular telephone calls
 Law Firm:            Liner Grode Stein Yankelevitz Sunshine Regenstreif & Taylor LLP
 Case Name:           Connelly v. Hilton Grand Vacations Company, LLC
 Services Provided:   Testifying expert, expert reports, depositions for defendant
 Disposition:         Dismissed
 Date:                2012–2013

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Kirby Law Group
 Case Name:           Agne v. Papa John’s International, Inc. et al
 Services Provided:   Consulting expert for plaintiff
 Disposition:         Settled
 Date:                2012

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action and
                      NY GBL 399-P class action related to unlawful calls
 Law Firm:            Bellin and Associates LLC
 Case Name:           Tipoo v. Enhanced Recovery Company, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Unknown
 Date:                2012

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful calls
 Law Firm:            Burke Law Offices, LLC
 Case Name:           Bailey v. Household Finance Corporation et al
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Unknown
 Date:                2011–2012

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Burke Law Offices, LLC
 Case Name:           Annoni v. FYISMS.com, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Unknown
 Date:                2011–2012

Expert Engagement:




                                       Page 44 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 71 of 93
                                     Randall A. Snyder
                                     Curriculum Vitae



 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology and unlawful charging of
                      cellular telephone customers
 Law Firm:            KamberEdelson, LLC
 Case Name:           Schrock v. Wenner Media LLC
 Services Provided:   Consulting expert for plaintiff
 Disposition:         Unknown
 Date:                2011

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology and unlawful charging of
                      cellular telephone customers
 Law Firm:            Summit Law Group
 Case Name:           Kramer v. Autobytel, Inc. and B2Mobile, LLC
 Services Provided:   Consulting expert for defendant
 Disposition:         Settled
 Date:                2011

Expert Engagement:
 Type of Matter:      Intellectual property (patents) related to wireless location based services (LBS)
 Law Firm:            Mintz, Levin, Cohn, Ferris, Glovsky and Popeo PC
 Case Name:           Emsat Geolocation Technology, LLC v. CellCo Limited Partnership (dba
                      Verizon Wireless) et al
 Services Provided:   Testifying expert, USPTO affidavits for inter partes reviewfor plaintiff
 Disposition:         Unknown
 Date:                2010–2011

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful calls
 Law Firm:            Keogh Law, Ltd.
 Case Name:           Griffith v. Consumer Portfolio Services, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Unknown
 Date:                2010–2011

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful calls
 Law Firm:            Keogh Law, Ltd.
 Case Name:           Dobbin v. Wells Fargo Auto Finance, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Dismissed
 Date:                2010–2011

Expert Engagement:



                                         Page 45 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 72 of 93
                                     Randall A. Snyder
                                     Curriculum Vitae



 Type of Matter:      Intellectual property (patents) related to short message service (SMS) technology
 Law Firm:            Nelson Bumgardner Casto PC
 Case Name:           Celltrace LLC v. AT&T Inc. et al
 Services Provided:   Consulting expert for plaintiff
 Disposition:         Unknown
 Date:                2010

Expert Engagement:
 Type of Matter:      California Constitution, Article VI, § 10, class action related to short message
                      service (SMS) technology and unlawful charging of cellular telephone customers
 Law Firm:            KamberEdelson, LLC
 Case Name:           VanDyke v. Media Breakaway, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2009

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to unlawful calls
 Law Firm:            Gordon & Rees LLP
 Case Name:           Allen v. Rickenbacker Collection Services
 Services Provided:   Consulting expert for defendant
 Disposition:         Unknown
 Date:                2009

Expert Engagement:
 Type of Matter:      Intellectual property (trademarks) related to short message service (SMS)
                      technology
 Law Firm:            Fish & Richardson P.C.
 Case Name:           Cricket Communications, Inc. v. HipCricket, Inc.
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Unknown
 Date:                2008–2009

Expert Engagement:
 Type of Matter:      California Constitution, Article VI, § 10, class action related to short message
                      service (SMS) technology and unlawful charging of cellular telephone customers
 Law Firm:            KamberEdelson, LLC
 Case Name:           Albrecht v. mBlox, Inc. et al
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2008–2009

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 class action
                      related to short message service (SMS) technology
 Law Firm:            Blim & Edelson, LLC



                                        Page 46 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 73 of 93
                                      Randall A. Snyder
                                      Curriculum Vitae



 Case Name:           Satterfield v. Simon & Schuster, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2007–2009

Expert Engagement:
 Type of Matter:      Class action related to short message service (SMS) technology and unlawful
                      charging of cellular telephone customers
 Law Firm:            KamberEdelson, LLC
 Case Name:           Walker v. Motricity, Inc.
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Settled
 Date:                2008

Expert Engagement:
 Type of Matter:      Class action related to short message service (SMS) technology and unlawful
                      charging of cellular telephone customers
 Law Firm:            KamberEdelson, LLC
 Case Name:           Rynearson v. Motricity, Inc.
 Services Provided:   Testifying expert, expert reports, depositions for plaintiff
 Disposition:         Settled
 Date:                2008

Expert Engagement:
 Type of Matter:      California Constitution, Article VI, § 10, class action related to short message
                      service (SMS) technology and unlawful charging of cellular telephone customers
 Law Firm:            KamberEdelson, LLC
 Case Name:           Reed v. Sprint Nextel Corporation
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2008

Expert Engagement:
 Type of Matter:      Class action related to short message service (SMS) technology and unlawful
                      charging of cellular telephone customers
 Law Firm:            KamberEdelson, LLC
 Case Name:           Paluzzi v. CellCo Limited Partnership (dba Verizon Wireless) and mBlox. Inc.
 Services Provided:   Consulting expert for plaintiff
 Disposition:         Settled
 Date:                2008

Expert Engagement:
 Type of Matter:      Class action related to short message service (SMS) technology and unlawful
                      charging of cellular telephone customers
 Law Firm:            KamberEdelson, LLC
 Case Name:           Nava v. Predicto Mobile, LLC
 Services Provided:   Consulting expert for plaintiff



                                          Page 47 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 74 of 93
                                     Randall A. Snyder
                                     Curriculum Vitae



 Disposition:         Settled
 Date:                2008

Expert Engagement:
 Type of Matter:      Class action related to short message service (SMS) technology and unlawful
                      charging of cellular telephone customers
 Law Firm:            KamberEdelson, LLC
 Case Name:           McFerren v. AT&T Mobility, LLC
 Services Provided:   Consulting expert for plaintiff
 Disposition:         Settled
 Date:                2008

Expert Engagement:
 Type of Matter:      California’s Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 class
                      action related to short message service (SMS) technology and unlawful charging
                      of cellular telephone customers
 Law Firm:            KamberEdelson, LLC
 Case Name:           Guerrero v. MobileFunster, Inc.
 Services Provided:   Consulting expert for plaintiff
 Disposition:         Settled
 Date:                2008

Expert Engagement:
 Type of Matter:      Computer Fraud and Abuse Act, 18 U.S.C. Article § 1030, class action related to
                      short message service (SMS) technology and unlawful charging of cellular
                      telephone customers
 Law Firm:            KamberEdelson, LLC
 Case Name:           Gray v. Mobile Messenger Americas, Inc.
 Services Provided:   Consulting expert for plaintiff
 Disposition:         Settled
 Date:                2008

Expert Engagement:
 Type of Matter:      Class action related to short message service (SMS) technology and unlawful
                      charging of cellular telephone customers
 Law Firm:            KamberEdelson, LLC
 Case Name:           Goddard v. Google, Inc.
 Services Provided:   Consulting expert for plaintiff
 Disposition:         Settled
 Date:                2008

Expert Engagement:
 Type of Matter:      Class action related to short message service (SMS) technology and unlawful
                      charging of cellular telephone customers
 Law Firm:            KamberEdelson, LLC
 Case Name:           Duffy v. Nevis Mobile, LLC
 Services Provided:   Consulting expert for plaintiff



                                        Page 48 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 75 of 93
                                     Randall A. Snyder
                                     Curriculum Vitae



 Disposition:         Settled
 Date:                2008

Expert Engagement:
 Type of Matter:      Class action related to short message service (SMS) technology and unlawful
                      charging of cellular telephone customers
 Law Firm:            KamberEdelson, LLC
 Case Name:           Criswell v. MySpace, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Unknown
 Date:                2008

Expert Engagement:
 Type of Matter:      Class Action Fairness Act of 2005, 28 U.S.C. §§ 1332, 1453 and 28 U.S.C. §
                      1367(a) class action related to short message service (SMS) technology and
                      unlawful charging of cellular telephone customers
 Law Firm:            KamberEdelson, LLC
 Case Name:           Bradberry v. mBlox, Inc.
 Services Provided:   Consulting expert for plaintiff
 Disposition:         Settled
 Date:                2008

Expert Engagement:
 Type of Matter:      California Constitution, Article VI, § 10, class action related to short message
                      service (SMS) technology and unlawful charging of cellular telephone customers
 Law Firm:            KamberEdelson, LLC
 Case Name:           Ayers v. Media Breakaway, LLC
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2008

Expert Engagement:
 Type of Matter:      Intellectual property (patents) related to wireless location based services (LBS)
 Law Firm:            Hahn Loeser & Parks, LLC
 Case Name:           Emsat Geolocation Technology, LLC v. CellCo Limited Partnership (dba
                      Verizon Wireless) et al
 Services Provided:   Consulting expert for plaintiff
 Disposition:         Unknown
 Date:                2008

Expert Engagement:
 Type of Matter:      Class action related to short message service (SMS) technology and unlawful
                      charging of cellular telephone customers
 Law Firm:            Blim & Edelson, LLC
 Case Name:           Valdez v. Sprint Nextel Corporation
 Services Provided:   Consulting expert for plaintiff
 Disposition:         Settled



                                         Page 49 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 76 of 93
                                     Randall A. Snyder
                                     Curriculum Vitae



 Date:                2007

Expert Engagement:
 Type of Matter:      Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 201 class action
                      related to short message service (SMS) technology and unlawful charging of
                      cellular telephone customers
 Law Firm:            Blim & Edelson, LLC
 Case Name:           Bradberry v. T-Mobile USA, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2007

Expert Engagement:
 Type of Matter:      California Computer Crime Law, Cal. Pen. Code § 502 and California’s Unfair
                      Competition Law, Cal. Bus. & Prof. Code § 17200 class action related to short
                      message service (SMS) technology
 Law Firm:            KamberEdelson, LLC
 Case Name:           Abrams v. Facebook, Inc.
 Services Provided:   Testifying expert, expert reports for plaintiff
 Disposition:         Settled
 Date:                2007

Expert Engagement:
 Type of Matter:      Intellectual property (patents) related to short message service (SMS) technology
 Law Firm:            Paul Hastings LLP
 Case Name:           TeleCommunication Systems, Inc. v. Mobile365, Inc.
 Services Provided:   Testifying expert, expert reports, depositions, trial testimony for defendant
 Disposition:         Settled
 Date:                2007




                                        Page 50 of 50 Pages
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 77 of 93
                                                          Wireless Research Services, LLC
                                                                               Rate Sheet


                Wireless Research Services, LLC Rate Sheet

                                 ITEM                                     FEE

Non-refundable Retainer at Time of Engagement
                                                                        $10,000
(5 cases @ $2,000 per case)

Expert Witness Consulting, Expert Reports                               Included

                                                                    $525 per hour
Depositions and In-court Testimony                             (Depositions are payable
                                                                at time of Deposition)

                                                                 $1,000 per airline
Required Travel, Lodging, Board and Administrative Expenses    travel day plus actual
                                                                 incurred expenses

                                                                 Payment due upon
Invoicing
                                                                     receipt

                                                               10% of total invoice
                                                                outstanding after
Penalty for Late Payments                                       each 30 days late
                                                               until full payment is
                                                                      received


By signing below and returning an executed copy to Wireless Research Services,
LLC along with payment of the non-refundable retainer, you agree to the payment
terms contained on this rate sheet.

Agreed to by:                    Yitzchak Zelman



Law firm/Company:_               Marcus & Zelman, LLC



Case Name:      Lemos v. Credit One, etc


Date:                         05/25/2018


                                           Page 1 of 1
Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 78 of 93




                   EXHIBIT B
D ATA SH E E T

                 Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 79 of 93


                                        Aspect® Unified IP®
                                        Proactive Outbound Contact
A multichannel solution with proactive outbound contact capabilities offering a blended solution able to
meet even the most complex business needs or the strictest compliance requirements.



Aspect Unified IP equips the enterprise to drive automated outbound, high-touch, multichannel campaigns via voice,
email or SMS. The system utilizes multiple dialing and advanced pacing options, campaign and call list management, while
providing industry-leading voice, modem, pager and answering machine detection of up to 95% – all to ensure optimal
results. Aspect Unified IP allows for business rule flexibility to improve right party contacts, thereby improving collections
and sales rates while helping companies meet regulatory, security and customer satisfaction goals with customized security
configurations for unique requirements. Industry leading call progress detection allows businesses to maximize agent’s
productivity and effectiveness.


Key Differentiators

      Seamless Integration
                                                                                                   Enriched Options
       Informed and empowered interactions in every channel and every touch point -                 In customer interaction across channels,
       inbound calls and outbound calls, email, IM, web chat and SMS – all from the                 including social spaces
       same workstation
                                                                                                   Usability Ease
      Most Efficient Contact Results                                                               Leverage unified communications and
       Automates more without involving a live agent, but when seamless transfers occur,            collaboration technologies across
       both agents and customers start with more context which enhances the experience              the enterprise
      Unified Architecture
                                                                                                   Deployment Flexibility
       Enabled by technology, the contact is a consistent, differentiating experience,              Flexible, scalable, sophisticated enhancements,
       even when customers switch channels                                                          for simple to complex needs



Key Components
Pacing Options
A key factor for outbound dialing is correctly configuring the pace or speed of the dialing. Considerations are made for keeping agents productive
and busy, complying with abandonment rate laws, effectively utilizing your telephony resources, and ensuring that there are enough agents to
handle outbound as well as contacts in other channels.

Campaign Management
The Aspect solution provides a centralized, business rule and contact record distribution engine to create and execute sophisticated, high-yield
campaign strategies. The records are fed to Unified IP for outbound contact, dynamically adjusting record levels as agents log in. You can create,
modify, stop or start campaigns dynamically, through a single point of administration and your changes will be implemented in real-time and
be available for the next contact. Unified IP allows you to easily abide by regulatory compliance laws, such as Do Not Call requests, and then
as regulations change, you have a single source where you can adjust the rules. To minimize security risks associated with your highly-sensitive
customer data, the system can be configured to safeguard the privacy of your information based on your unique needs.

Compliant Proactive Outreach and High-Touch Customer Care
Aspect Unified IP multichannel inbound and outbound capabilities, including automated voice, mobile self-service, voice, email and SMS proactive
outreach, enable interactions to occur at the right time and place with the right resources, for high-touch customer service, personalized sales
campaigns and precision-targeted collections efforts. Smarter, compliant campaigns can take full advantage of calling opportunities to save time
and resources. And with multichannel notification and escalation capabilities, you’re able to send critical alerts and value-added messages that
reach customers when the information is most helpful.
D ATA SH E E T

                 Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 80 of 93
Contact Blending
Aspect® Unified IP® allocates agents across contact channels through true, automated multichannel blending defined by business rules. Some or all
available agents can handle multiple types of customer interactions – including inbound and outbound calls, email, IM, web chat, SMS and social –
all from the same workstation and without having to log in and out of services. Multichannel contact blending is designed to balance the objectives
of maximizing the value of each contact, minimizing agent idle time, and maximizing agent productivity. If blending is done well, it will result in
excellent service and maximized agent productivity.




Pacing Options                                                               • Goal Service Time
                                                                               Sets the target amount of time a call should be held in queue.
• Manual Dialing
                                                                               The Goal Service Time should be lower than the Wait for Available
  Directories and simple click-to-dial functions expedite the manual
                                                                               Agent setting.
  dialing process for agents
                                                                             • Goal Service Percentage
• Preview Dialing
                                                                               Sets the percentage of time the goal service length and goal
   Presents an outbound record for review before either the agent will
                                                                               service time settings are expected to be upheld.
   manually launch a dial or the system will automatically launch a dial
   after a configurable amount of time                                       • Goal Within Service Time
                                                                               Calculated by multiplying the goal service percentage and goal
• Automatic Dialing
                                                                               service time fields
   Based on a predefined call-to-agent ratio
                                                                             • Calls in Service
• Precision Dialing
                                                                               Used to approximate the number of active outbound calls in the
  Dialing based on the availability of agents at a given time.
                                                                               service at any point in time
• Predictive Dialing
                                                                             • Agents Working in Service
  System dials based on algorithms that predict when an agent will
                                                                               Used to approximate the number of active agents in the service at
  become available to receive the next call, by evaluating number
                                                                               any point in time
  of agents logged into the service, agent idle time and customer
  abort rate                                                                 • Call-to-Agent Ratio
                                                                               Is the number of calls in-service divided by the agents working in
• Blaster Dialing
                                                                               service fields - a non-binding target number used in prioritization
   Dialing not based on agent logged–in status, but rather on
   available resources, such as Voice Portal ports                           • Predictive Dampening Factor
                                                                               Allows the system to quickly adjust to sudden changes, throughout
                                                                               the campaign and not only at the initial phase

                                                                             • Predictive Transient Calls
                                                                               Used to indicate the number of hits (connects) that the system
Pacing Parameters                                                              allows before the standard pacing algorithm takes effect
• Target Abandoned Percentage Selection
                                                                             • Predictive Expected Hit Rate
  Sets the target abandoned rate for the campaign by adjusting
                                                                               Is the hit rate used during the initial period before the standard
  the number of calls dialed to adhere to the target abandoned
                                                                               pacing algorithm and hit rate calculation apply
  rate setting
                                                                             • Predictive Abandon Tolerance
• Wait for Available Agent Selection
                                                                               Defines abandoned rate tolerance rate during the initial
  Controls the maximum amount of time that an outbound call in
                                                                               period and works in conjunction with the Target Abandoned
  queue will wait for an agent before it is disconnected
                                                                               Percentage setting
• Goal Service Length
                                                                             • Predictive Slowdown Factor
  Controls the target number of calls desired in queue at any point
                                                                               Determines a factor that shows how slow the algorithm will
  in time
                                                                               become when the actual abandon rate exceeds the desired
                                                                               abandon rate
D ATA SH E E T

                 Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 81 of 93


Campaign Management
• Automatic Feed                                                                         • Blending Strategies
  Identifies which records from your CRM system (via an API) are to                        Agents can seamlessly work inbound and outbound voice, IM,
  be dialed and then how quickly or how slowly they are to be fed/                         chat, email, SMS and workflow services concurrently in order to
  trickled into the system, with the outcomes automatically delivered                      deliver the appropriate outreach via the best channel dictated by
  back to the CRM                                                                          the customer, all within one system

• Exclusion Management                                                                   • Service Flow
  Allows agents to populate records to an inbound campaign                                 Agents can automatically move (flow) from one outbound service
  exclusion list which then filters the record out of the outbound                         to another as the numbers in the initial service are depleted,
  campaign list                                                                            maximizing agent utilization across multiple outbound campaigns
                                                                                           throughout the day
• List Management
  Administrators can manually import or schedule the import of call                      • Multiple Outbound Services Support
  lists, and can then apply various filters to customize control of the                    Agents can belong to multiple outbound services at the same
  execution of outbound call campaigns                                                     time, so the initial service flag and service flow configuration will
                                                                                           determine which outbound service the agent will start in and to
• Escalation Strategies
                                                                                           which services they could become active in
  You can select the automated multichannel escalation strategies
   deployed for critical notifications. If a customer cannot be reached                  • Dynamic Scheduling of Outbound Services
   via one method, automated retry rules can be built that cross                           Calls can be set to automatically adhere to a predetermined
   media types to ensure contact                                                           schedule and then at the stop time, fields can be set to allow
                                                                                           calls already in the outbound queue, and any active calls, to be
• Segmentation Strategies
                                                                                           completed and after hours calls can be either rerouted to an active
  Leverage campaign management strategies to segment according
                                                                                           service or set to hear a predetermined message
  to business rules, customer needs analysis, and customer data,
  before being prioritized for outreach based on information                             • Agent Based Recalls
  importance or revenue opportunities                                                      Outbound campaign agents can schedule customers for callbacks
                                                                                           to themselves or any available agent in a working pool




Corporate Headquarters East                        Corporate Headquarters West               Europe & Africa Headquarters                Asia Pacific & Middle East
300 Apollo Drive                                   2325 E. Camelback Road,                   2 The Square, Stockley Park                 Headquarters
Chelmsford, MA 01824                               Suite 700                                 Uxbridge                                    8 Cross Street
+(1) 978 250 7900 office                           Phoenix, AZ 85016                         Middlesex UB11 1AD                          # 25-01/02 PWC Building
+(1) 978 244 7410 fax                              +(1) 602 282 1500 office                  +(44) 20 8589 1000 office                   Singapore 048424
                                                   +(1) 602 956 2294 fax                     +(44) 20 8589 1001 fax                      +(65) 6590 0388 office
                                                                                                                                         +(65) 6324 1003 fax




About Aspect
Aspect is the only software company with a fully-integrated interaction and workforce optimization platform for enterprise
contact centers globally that need to profitably (and seamlessly) orchestrate people, processes and touch points in an era
when the contact center is the new center of the customer experience. For more information, visit www.aspect.com.


© 2013 Aspect Software, Inc. All Rights Reserved. 3559US-A 9/13
Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 82 of 93




                   EXHIBIT C
                              AspectDocument
      Case 2:17-cv-01512-JAM-DB      Software, Inc. CONFIDENTIAL
                                                    55-12 Filed 10/09/18 Page 83Aspect000001
                                                                                 of 93




Aspect® Unified IP®

Unified Director User Guide
                                                                                               6.7
                                        AspectDocument
                Case 2:17-cv-01512-JAM-DB      Software, Inc. CONFIDENTIAL
                                                              55-12 Filed 10/09/18 Page 84Aspect000002
                                                                                           of 93
© 2012 Aspect Software, Inc. All Rights Reserved. Unauthorized Reproduction Prohibited By Law.

The content of this publication is furnished for informational use only, is subject to change without notice, and should not be construed as a
commitment by Aspect Software, Inc. Aspect Software, Inc. assumes no responsibility or liability for any errors or inaccuracies that may
appear in this publication. Aspect Software, Inc. reserves the right to change information in this publication without notice, as a result of
product enhancements or other reasons.

Aspect, Aspect Software, Aspect CallCenter, Spectrum, Aspect Customer Self Service, Unison, Unison Predictive Dialer, Conversations,
Conversations Predictive Dialer, Enterprise Contact Server, Contact Server, EnsemblePro, Unified IP, Uniphi Suite, PerformanceEdge,
eWorkforce Management, RightForce, RightForce Workforce Management, Analyzer, Campaign Optimizer, Enterprise Campaign
Manager, PerformanceEdge Quality Management, PerformanceEdge Performance Management, Unified Command and Control, DataMart,
and LYRICall are either trademarks or registered trademarks of Aspect Software, Inc., in the United States and/or other countries. Use of
any Aspect Software, Inc. trademark is subject to express written pre-approval from Aspect Software, Inc. Microsoft Windows®, Microsoft
SQL Server®, Microsoft Lync™ are either registered trademarks or trademarks of Microsoft Corporation in the United States and/or other
countries. Any other brands, product names, company names, logos, trademarks, and/or service marks used in this publication are the
property of their respective owners.

The works of authorship contained in this publication, including but not limited to all design, text and images and the software described
herein, are owned, except as otherwise expressly stated, by Aspect Software, Inc., or its affiliates or licensors. The entire contents of this
publication are protected by United States’ and worldwide copyright laws and treaty provisions. In accordance with these terms, except as
stated above, you may not copy, reproduce, modify, use, republish, upload, post, transmit or distribute in any way material from the
publication. Further, you may not copy, modify or display any of Aspect Software, Inc.’s or its affiliates’ trademarks, tradenames or logos
appearing in this publication in any way without Aspect Software, Inc.’s express written consent. Aspect Software, Inc. assumes no
responsibility or liability for any errors or inaccuracies that may appear in this publication. Except as permitted by such license, no part of
this publication may be reproduced, stored in a retrieval system, or transmitted, in any form or by any means, electronic, or otherwise,
without the prior written permission of Aspect Software, Inc.

RESTRICTED RIGHTS LEGEND
This publication is provided with “Restricted Rights”. No part of this publication may be photocopied, reproduced or transmitted, in any
form or by any means, without the prior written consent of Aspect Software, Inc. Use, duplication, or disclosure by the United States
Government is subject to the restrictions set forth in DFARS 252.227-7013 (c)(1)(ii) and FAR 52.227-19. Use of the materials by the
Government constitutes acknowledgement of Aspect’s proprietary rights in them. Aspect Software, Inc. is located at 300 Apollo Drive,
Chelmsford, MA 01824, USA.

LIMITED RIGHTS NOTICE (DEC 2007)

(a) These data are submitted with limited rights under Government Contract No(s). TIRNO-09-D-0009 and DTFAWA-05-C-00031, as
applicable. These data may be reproduced and used by the Government with the express limitation that they will not, without written
permission of the Contractor, be used for purposes of manufacture nor disclosed outside the Government; except that the Government may
disclose these data outside the Government for the following purposes, if any; provided that the Government makes such disclosure subject
to prohibition against further use and disclosure: none

(b) This notice shall be marked on any reproduction of these data, in whole or in part.

EXPORT REQUIREMENTS
This item is subject to U.S. export control laws and regulations. This item may not be exported, re-exported, re-transferred, disclosed or
otherwise diverted contrary to U.S. export control laws and regulations.

NO WARRANTY
THE CONTENTS OF THIS PUBLICATION ARE PROVIDED “AS IS” WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESS
OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF QUALITY, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT.

ASPECT SHALL NOT BE LIABLE FOR ANY DAMAGES SUFFERED AS A RESULT OF USING THE CONTENTS OF THIS
PUBLICATION. IN NO EVENT SHALL ASPECT BE LIABLE FOR ANY INDIRECT, PUNITIVE, SPECIAL, INCIDENTAL, OR
CONSEQUENTIAL DAMAGE (INCLUDING LOSS OF BUSINESS, REVENUE, PROFITS, USE, DATA OR OTHER ECONOMIC
ADVANTAGE) HOWEVER IT ARISES, WHETHER FOR BREACH OR IN TORT, EVEN IF ASPECT HAS BEEN PREVIOUSLY
ADVISED OF THE POSSIBILITY OF SUCH DAMAGE. BECAUSE SOME JURISDICTIONS PROHIBIT THE EXCLUSION OR
LIMITATION OF LIABILITY FOR CONSEQUENTIAL OR INCIDENTAL DAMAGES, THE ABOVE LIMITATION MAY NOT
APPLY TO YOU.

PROGRAMMING AND USE OF PRODUCTS
THE PRODUCTS DESCRIBED IN THIS DOCUMENTATION CAN BE USED AND PROGRAMMED IN A WIDE VARIETY OF
WAYS BASED UPON THE REQUIREMENTS OF YOUR PARTICULAR TECHNOLOGY ENVIRONMENT AND BUSINESS
NEEDS. NOTWITHSTANDING THE USE OF EXAMPLES IN THE DOCUMENTATION OR THE PROVISION OF PROFESSIONAL
SERVICES BY ASPECT, ASPECT RESELLERS OR ANY THIRD PARTY ENGAGED BY ASPECT, IT IS IN ALL CASES THE
USER'S RESPONSIBILITY TO ENSURE THAT THE PRODUCTS ARE PROGRAMMED AND USED IN ACCORDANCE WITH
ALL APPLICABLE LAWS AND REGULATIONS AND IN A MANNER THAT DOES NOT VIOLATE THE INTELLECTUAL
PROPERTY AND OTHER RIGHTS OF ANY THIRD-PARTY.

Part Number: 3205-1524A
Date: March 9, 2012
                             AspectDocument
     Case 2:17-cv-01512-JAM-DB      Software, Inc. CONFIDENTIAL
                                                   55-12 Filed 10/09/18 Page 85Aspect000085
                                                                                of 93




                                                                                                    5
Chapter 5
Outbound Service

           This chapter provides an overview of the Outbound service and describes how to create, modify,
           or delete an Outbound service.



Outbound Service Overview
           The Outbound Service or Automated Outbound Dialing (AOD) service is an automated method
           of making outbound calls and then passing the answered calls to agents.

           An Outbound service must be associated with one or more dial tables. These tables contain
           relevant information about the customer and typically include the number to dial (mandatory),
           information about the customer (name and address), account number, historical dial
           dispositions, and more. The tables are initially imported from an external file into an Aspect
           Unified IP internal database. Dial tables for the service are selected in the Outbound tab. See
           Outbound Tables Tab (Outbound Service) and Table Admin Overview for detailed information on
           Aspect Unified IP call tables.

           There are several different dialing methods used to set up an Outbound service. The following
           list provides an overview of dialing mode types you can select when setting up an Outbound
           service:

           •   Automatic dialing mode—Based on a predefined line to agent ratio.

           •   Blaster dialing mode—Based on setting the dialing to agent ratio very high without the
               requirement that an agent be logged into the system.

           •   Precision dialing mode—Based on adjusting the actual number of calls on hold to the
               availability of agents at a given time during the dialing sequence.

           •   Predictive dialing mode—Based on the correct pacing for outbound calls. Pacing is
               determined by the system which uses an algorithm to predict when an agent is available to
               handle the next call and dials based on these assumptions.

           •   Preview dialing mode—Based on providing the agent with a preview of a call record before it
               is dialed.

           •   Manual—Based on providing the agent with the ability to place manual outbound calls using
               the dial pad or by accessing the speed dial directory.




Director User Guide                                                                Aspect Confidential | 5-1
                             AspectDocument
     Case 2:17-cv-01512-JAM-DB      Software, Inc. CONFIDENTIAL
                                                   55-12 Filed 10/09/18 Page 86Aspect000439
                                                                                of 93




                                                                                                      16
Chapter 16
Table Admin

           This chapter describes how to create call table definitions, import and export call tables, and
           attach external tables (including SQL tables). It also describes how to create and use filters to
           prevent certain records from being dialed.



Table Admin Overview
           Call tables store contact information (such as customer names, account identifications, and
           most importantly, telephone numbers) that the Aspect Unified IP system needs to run outbound
           services. A call table is the list of records that is downloaded and sent to the dialer.

           In the Director Table Admin module, are the following components:

           •   Table Definitions— enable you to define the layout of your call tables so that the Aspect
               Unified IP system can recognize the fields to be imported, including the contents of each field
               and the location of specific items, such as name, address, or telephone number. Allows you
               to create separate domestic and international tables that conform to time zone restrictions for
               dialing.

           •   Tables— provides you with the ability to select a call table and view it before it is used or
               printed.

           •   Import/Export—enables you to import or export a call table either by scheduling the process
               or by requesting a call table on-demand.

           •   External Call Tables—enables you to import call tables into the Aspect Unified IP system
               from an external data source.

           •   Filters— are created to initially dial or redial a table excluding specific information (or
               records).

           •   ANI (Automatic Number Identification) Import Definitions— are lists of abandoned
               contacts that are extracted from a database and grouped in tables.

           •   Outbound Feed Applications —enable you to control the numbers called and feed them to
               the Aspect Unified IP system, or the CenterCord.

           •   Dial Orders—enable you to handle multiple telephone numbers per customer record.




Director User Guide                                                                    Aspect Confidential | 16-1
Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 87 of 93




                   EXHIBIT D
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 88 of 93


                      THE CAPACITY TO PRODUCE NUMBERS
              USING A RANDOM OR SEQUENTIAL NUMBER GENERATOR
                                     v3.0

                                       Randall A. Snyder
                                Wireless Research Services, LLC
                           http://www.WirelessResearchServices.com
                           RSnyder@WirelessResearchServices.com
                                         (702) 521-7900

       1.      Random number generation is among the most basic computer functions and

among the most common functions used in software applications. Random number generators

are supported by nearly every computer operating system and are used in nearly every type of

software application. These applications include common video games (e.g., solitaire and poker),

electronic contests and drawings, statistical samples, securing electronic data and telephone

numbers for telephone polling and surveys. Furthermore, the techniques for generating random

numbers are among the most basic in computer science and are among the first concepts taught

in beginning computer science classes.

       2.      Within the context of computer systems, there are two general methods to

generate random numbers: 1) pseudorandom number generation; and 2) true random number

generation.

       3.      Pseudorandom number generation refers to the fact that a computational

algorithm is used to generate what appear, for all intents and purposes, to be “random” numbers.

Although these mathematical algorithms can produce billions of numbers in a sequence that are

seemingly random, they use a small initial numerical seed value to initiate the algorithm to begin

generating those random numbers. However, the entire sequence of numbers can be easily

reproduced if the seed number becomes known and is then again applied to the algorithm. In this

sense, the generated numbers are not “truly” random; hence, they are technically termed


Ó 2018 RANDALL A. SNYDER                        1                 WIRELESS RESEARCH SERVICES, LLC
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 89 of 93


pseudorandom.

       4.       True random number generation (aka “hardware random number generation”)

refers to the use of a physical process, rather than an algorithm, to generate random numbers.

These physical processes are often random artifacts of the operation of electrical hardware, such

as random noise signals and other electrical artifacts such as magnetic fields, that can be

measured and that emanate from the physical computer hardware components.

       5.       Random number generators are incorporated into the operating systems of

enterprise computer systems that encompass database systems, data processing systems and

communications systems. The Windows operating system supports the “CryptGenRandom”

function which, when called within a software program, generates and returns a pseudorandom

number.1 The Apple Mac operating system employs the “/dev/random” function which, when

called within a software program, generates and returns a pseudorandom integer in the range 0

through 255.2

       6.       In addition, the most popular versions of the UNIX® operating system, including

Linux®3, HP’s HP-UX®4, IBM’s AIX®5 and Oracle’s Solaris®6, that are used for enterprise

computers, incorporate random number generators that can be used by software programs

running on those respective platforms.

       7.       Furthermore, the most popular versions of programming languages used over the

past 30 years, or so, provide software libraries which contain various programmatic functions



1
  https://msdn.microsoft.com/en-us/library/windows/desktop/aa379942(v=vs.85).aspx
2
  https://developer.apple.com/library/content/documentation/Security/Conceptual/cryptoservices/Random
NumberGenerationAPIs/RandomNumberGenerationAPIs.html
3
  http://man7.org/linux/man-pages/man4/random.4.html
4
  https://h20392.www2.hpe.com/portal/swdepot/displayProductInfo.do?productNumber=KRNG11I
5
  https://www.ibm.com/support/knowledgecenter/ssw_aix_61/com.ibm.aix.files/urandom.htm
6
  https://docs.oracle.com/cd/E19082-01/819-3000/ipsec-mgtasks-12/index.html


Ó 2018 RANDALL A. SNYDER                          2                  WIRELESS RESEARCH SERVICES, LLC
       Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 90 of 93


that can be incorporated into any source code. For example, the C programming language,7 C++

programming language,8 the Java programming language9 and the PHP programming language10

used for enterprise software applications, incorporate random number generator functions that

can be used by software programs coded using those respective languages.

          8.      Random number generators are also required to encrypt data and data

communications transmission links for security purposes, such as to secure passwords, databases

and internet protocol (“IP”) communications in enterprise communications networks. Among the

most common uses of computer encryption, and therefore random number generators, is the

secure socket layer (“SSL”) protocol and its functional descendant, the transport layer security

(“TLS”) protocol used to secure and encrypt IP communications in enterprise systems and

networks. These security protocols are necessarily based on the ability to generate random secret

“keys” that are used to both encrypt and decrypt data communications connections.

          9.      Additionally, it is a straightforward and very basic algorithm to use the available

random number generation functions to generate random ten-digit telephone numbers in the

proper format. The standard numbering plan in the United States for telephone numbers is the

ten-digit number format “NXX-NXX-XXXX.” This format specifies that the digit “N” can be

any numeral from 2 through 9 and the digit “X” can be any numeral from 0 through 9. Therefore,

valid and usable telephone numbers are any strings of ten numeric digits between the values

“0000000000” and “9999999999” where the first and fourth digits cannot be “0” or “1.”

          10.     As an example, since there are ten numeric digits required to make a telephone

number, there are two general methods to derive those digits: 1) ten numerals can be inherent


7
    http://www.cs.yale.edu/homes/aspnes/pinewiki/C(2f)Randomization.html
8
     http://www.cplusplus.com/reference/cstdlib/rand/
9
    http://www.javapractices.com/topic/TopicAction.do?Id=62
10
     http://php.net/manual/en/function.rand.php


Ó 2018 RANDALL A. SNYDER                           3                 WIRELESS RESEARCH SERVICES, LLC
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 91 of 93


within the single result of the random number generator as that result may contain at least ten

numerals (such as a large decimal number); and 2) ten numerals can be derived individually or in

groups by repeatedly calling the random number generator function and concatenating the

random numeric results together.

       11.    Among the most basic methods that anyone can use to easily generate random

telephone numbers is by using the Microsoft® Excel® spreadsheet application commonly

available on personal computers. Excel inherently provides the “RAND” function enabling the

generation of any type of random numbers.

       12.    For example, within Excel, the formula

                    =RAND() * (9999999999 - 2222222222) + 2222222222

generates 10-digit random telephone numbers of a valid telephone number format between 222-

222-2222 and 999-999-9999.

       13.    Such a list of these randomly generated telephone numbers can be created easily

and imported into any automatic dialing system.

       14.    The ability to generate random numbers is a fundamental function inherent in

information technology computer systems employing the most common operating systems,

security protocols and encryption.

       15.    If a defendant’s application makes extensive use of the secure variant of the

Hypertext Transfer Protocol (HTTP) known as HTTPS for the website portion of its application

or access to any application program interfaces (“APIs”), then that defendant’s application

supports random number generation. HTTPS necessarily uses either the Secure Socket Layer

(“SSL”) protocol or it’s more recent incarnation, the Transport Layer Security (“TLS”) protocol

to secure and authenticate the two systems on either side of a communications link. Therefore,




Ó 2018 RANDALL A. SNYDER                       4                 WIRELESS RESEARCH SERVICES, LLC
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 92 of 93


that defendant maintains technology within its platform to generate random numbers.

        16.     Sequential number generation is a common function used in software

applications. Telephone numbers can be generated by dialing system software in any type of

sequence using simple programmatic algorithms. In fact, it is one method that can be used by

dialing systems to automatically dial numbers from a list of numbers. For a software program to

read numbers from an electronic list to be dialed, it need only start with the first number in the

list and use the first ordinal position of that number (for example, “1”) as the start of an index

value into the list of numbers. Subsequent telephone numbers in the list can be read from that list

by simply incrementing the first ordinal index number by a regular integer value, such as “1.”

After reading the first telephone number in the list, a software program can increment the

numerical ordinal position of that number by 1, thereby enabling the telephone number that is in

the second position in the list to be read, and so on. This algorithm can enable dialing system

software to dial numbers sequentially (i.e., one after another) from a list of numbers based on

their ordinal position in the list.

        17.     It is my understanding, from Plaintiff’s attorneys, that the term “generating

sequential numbers” as related to the definition of an ATDS within the TCPA, can mean

generating 10-digit telephone numbers such that each subsequent 10-digit telephone number

value is generated by incrementing the previous value by some integer, for instance “1.” As an

example, starting with any valid 10-digit telephone number, such as “7025217900,” the software

program need only increment the 10-digit value by 1 each time, resulting in “7025217901” as the

next 10-digit telephone number generated in sequence. As long as the resulting and subsequent

10-digit telephone numbers generated in sequence are a valid telephone number format, these

telephone numbers can then be automatically dialed by the dialing system software.




Ó 2018 RANDALL A. SNYDER                        5                  WIRELESS RESEARCH SERVICES, LLC
    Case 2:17-cv-01512-JAM-DB Document 55-12 Filed 10/09/18 Page 93 of 93


       18.     The algorithms for generating sequential numbers are among the most basic in

computer science and the ability to increment values are among the first concepts taught in

beginning computer science classes. ATDS’s are inherently capable of random and sequential

number generation with the operating system and programming languages being used as the

basis for those systems.

       19.     Furthermore, these basic software-based random number and sequential number

generation procedures do not imply, or result in, the absurd conclusion that a software system

must be entirely rebuilt to add such capabilities. These functions can be integrated within the

core software or reside outside the core software of autodialer equipment. The primary issue is

that the results of the functions that randomly or sequentially generate numbers (i.e., the numbers

themselves) are made accessible to the autodialer equipment so these numbers can be dialed by

that equipment.

       20.     In addition, the basic software-based random number and sequential number

generation procedures do not imply, or result in, the illogical conclusion that these capabilities

somehow make any computer system an autodialer. Automatic dialing systems maintain the

primary computerized function of dialing telephone numbers and initiating telephone calls

automatically. Without this complex functionality, it is absurd to conclude that any computerized

system that can generate random or sequential numbers somehow qualifies as an ATDS.




Ó 2018 RANDALL A. SNYDER                        6                  WIRELESS RESEARCH SERVICES, LLC
